Resumption of the session
I declare resumed the session of the European Parliament adjourned on Thursday, 27 March 2003.
The final draft agenda as drawn up pursuant to Rules 110 and 110a of the Rules of Procedure by the Conference of Presidents at its meeting of Thursday 3 April 2003 has been distributed. The following changes have been proposed:
Monday
As regards the report by Mr Medina Ortega (JURI A5-0443/2002) on the Commission communication on simplifying and improving the regulatory environment, I have received from the Group of the European People's Party (Christian-Democrats) and European Democrats and from the Group of the Party of European Socialists a request to refer this report back to committee pursuant to Rule 144(1) of the Rules of Procedure.
Mr President, following the discussion in the Committee on Legal Affairs and the Internal Market and furthermore as a result of the presentation of new Commission documents on the same issue of improving Community regulations, my group believes that the report should be referred back to committee, with a view to presenting a proposal in plenum which can receive the widest possible support.
As no one wishes to speak against this request the matter is duly referred back to committee.
Wednesday
I have received from the Group of the Greens/European Free Alliance a request to include Council and Commission statements on humanitarian aid to Iraq.
Mr President, ladies and gentlemen, the humanitarian situation in Iraq is clear to us all. That is why our group still believes in the importance of a statement by the Commission and the Council on humanitarian aid prospects in Iraq and on the initial decisions that have been taken in this regard by these two institutions. We would therefore ask for this point to be added to the agenda.
Mr President, the humanitarian situation was appalling prior to the war in Iraq because of the embargo. It is now disastrous. We have all been aware of that for a long time, however. It is not news. When our delegation of 31 Members of the European Parliament went to Baghdad two months ago, we met the UN agencies, who warned us. Their representatives told us that, if there was a war, the situation would be disastrous. I am therefore very pleased to say that the UN did not wait for Europe's support to address the humanitarian situation. I consequently believe that Europe, which was unable to condemn this war and call for it to be brought to an end, should not try to salve its conscience by debating the humanitarian situation in this House. Of course, we should shoulder our responsibilities, but there is no point in making a much overdue statement on this issue. I am therefore against such a statement.
Mr President, the proposal presented by our group last week that we should debate humanitarian aid to Iraq was rejected with arguments such as 'it is hasty', 'we have not thought about it', or 'perhaps when the war is over'. Mr President, I frankly believe that this is not a serious approach.
Our group believes that this debate should begin as soon as possible. Mr President, I remember that very recently this Parliament approved a joint resolution stating that this crisis was unprecedented and required urgent action. And it is not just necessary from a humanitarian and solidarity point of view, but also from a political point of view, because we must also re-establish the European Union's unity of action in the face of this conflict, this crisis and this war. And the best way to do this would be to talk and to reach an agreement on humanitarian aid.
Mr President, I just wanted to protest at the decision of a majority of the Conference of Presidents not to send a delegation from the European Parliament to the first hearing of the trial of Leyla Zana, who is of course a Sakharov Prize laureate. This decision was, I am glad to say, opposed by the Liberal Group and also by the GUE Group, but the Conservatives, Socialists and Green Group insisted on cancelling the delegation. There had been lobbying from the Turkish side not to go, on the grounds that this was a sensitive time in Turkey. Of course it is, but since the views of the Turkish population on Iraq are shared by most EU citizens, the EU as such should be neither more nor less popular than normal.
It is always a sensitive time to raise human rights and Kurdish rights in Turkey, but if we do not, we let down Turkey itself and its prospects of getting into the EU. I therefore hope this House will join with me in deploring the majority decision in the Conference of Presidents. I understand that a delegation will be sent to the second hearing on 25 April 2003, and I hope that arguments will not be found to cancel that as well. The first decision was utterly deplorable.
I should like to confirm that at a recent meeting of the Conference of Presidents it was decided that a delegation would be sent to the next hearing, which is on the 25 April 2003.
Mr President, at the height of the two-fold crisis of BSE and foot-and-mouth disease in October 2001, the Commission proved incapable of managing the beef market. This led to the collapse of cost prices and a rise in retail price. In the face of this, the French trade unions shouldered their responsibilities, taking part, at the specific request of the Jospin government, in negotiations to prevent the collapse of the high-quality end of the market by establishing a minimum price. This, to us, is a responsible attitude. The Commission does not take the same view and heavily penalised what it calls an agreement on the price of meat. The fact that these trade unions spoke out against CAP reform does not mean that the Commission should eradicate them.
That, Mr President, is why I am calling on you to ask the Commission to reverse this disgraceful decision, which equates to a genuine attack on the freedom of trade unions. I would also appeal to you to ask the Commission to come to Parliament in order to provide an explanation, pursuant to Rule 38 of the Rules of Procedure. The European Union can only function if it remains humanistic and fraternal.
I shall follow that matter up in the light of your comments.
Mr President, last week, at the Etaples cemetery, the graves of British and Irish soldiers were desecrated in response to the instigation of war in Iraq.
Mr President, I hope you will be able to associate yourself with the feelings of horror and concern that this desecration has already inspired, coming as it does at a time when British soldiers are fighting a war which, whatever the controversy over its instigation, sets democracies against totalitarian fascism.
I am not speaking solely as a Frenchman and an anglophile, but as a European militant who, one year away from the centenary of the Entente Cordiale, would like you, Mr President, to associate our institution with the commemoration of an event that led to a century of community, blood and glory and which is thereby a founding event of the European Union.
Mr Nordmann, I am pleased on behalf of the House, and from the Chair, to associate myself and the Presidency of the House with your remarks.
Mr President, on a point of order, I also wish to associate myself with those remarks. However, what I wish to raise is the threat from SARS that may arise in Europe in the absence of any power at European level to deal with this matter in a concerted and coordinated way. I realise there will be a debate on this matter, but unfortunately I will not have the opportunity to express an opinion on it.
I urge the Council to convene an urgent and informal meeting of European ministers for health to seek to coordinate a European response. I ask this House and all the Member States to support the initiative by Commissioner Byrne to amend our Treaties so that we at least have the same powers to deal with human disease as animal disease.
I am sure, Mr De Rossa, that in the absence of your participation in the response to the Commissioner's statement, the Commission will happily take note of your comments.
Mr President, I would like to draw your attention, as corroborated by accounts in the Israeli and foreign press, to the fact that the Tulkarem refugee camp was invaded early on Wednesday morning by Israeli forces. The soldiers ordered all men and boys between 15 and 55 to leave their homes and congregate at two locations in the camp. There they were kept for many hours and interrogated one by one. The army detained 11 men who were said to be wanted terrorists. The other men and boys were then loaded on to buses and lorries which took them several kilometres outside Tulkarem, where they were told to get off and forbidden to go back to their homes for the next three days. The army left them there with nothing but the clothes on their backs, making no provision of any kind for their three days of enforced exile.
Meanwhile some of the women of the Tulkarem refugee camp came to bring food and basic provisions to their husbands, brothers and sons, but then found that the soldiers would not let them back into the camp and they too became displaced.
An Israeli army colonel has taken public responsibility for this action, which is obviously against the fourth Geneva Convention, to which Israel is a signatory. He has declared it to be a good and successful action with satisfactory results.
I will take note of your comments and will raise them with the Israeli authorities and communicate the results to you.
Mr President, on a point of order, I wish to draw your attention to an article in the Spanish newspaper El País, dated 30 March and headed 'Eavesdropping on half a dozen countries at Council headquarters. EU alleges Israel was spy.'
Mr President, I am not naive enough to think that this incident is unique, and recognise that it is common practice for intelligence agencies worldwide to gather information for their governments. Nonetheless, I should like to ask you what measures Parliament's security services have taken to detect similar bugging and spying devices within the newly-built Parliament offices. In view of the committee report on Echelon, we should address the issue with some urgency.
As regards control measures, in the light of your question we are consulting the other institutions to establish whether there are things which remain to be done. To the best of our knowledge, no one is eavesdropping here, since we try to conduct our business in public. Nonetheless, we will continue to take whatever measures and precautions we can.
Mr President, ladies and gentlemen, regardless of the agreements we may reach next Thursday on the resolution on Cuba, I would ask you to take urgent personal action to deal with the situation of the 78 people arrested, accused of conspiracy on the basis of Cuba's 1999 law on the protection of national independence and the economy. According to a Spanish newspaper the main accusation against one of the people arrested, Raúl Rivero, is conspiracy by means of a subversive French agency, Reporters sans Frontières. This demonstrates the current paranoia of the Castro dictatorship. Since, furthermore, they are subject to entirely summary trials, I believe it is urgent that you intervene so that the situation and conditions being experienced by the accused may improve.
This group has been referred to on more than one occasion in this House in the recent past, by Mr Salafranca Sánchez-Neyra amongst others. I have written to the Cuban authorities in very clear terms on the matter, but have not yet received a response. I shall communicate the response to Members interested in the issue if and when I receive a reply. We have already tried to intervene in the matter.
Mr President, we cannot but condemn the disdainful attitude of the US Secretary of State towards his European partners in ???? and the European Union in refusing to descend from his throne and receiving the European Union troika and his other counterparts at ???? headquarters as the new sovereign. Mr Powell called for the dirty imperialist war to be sanctioned by the United Nations Organisation after the event and for the central role of the USA in sharing out the booty of the Iraqi people to be ratified. In exchange, he offered the countries of the European Union and ???? a few crumbs from the bloodstained spoils of Iraq, provided they fund so-called humanitarian aid.
The Council owes us an explanation as to why no one in the meeting with Mr Powell uttered a single word in condemnation of the war. What is this new role for the United Nations Organisation to which the Greek Presidency is already referring? It must explain to us if, despite the constant, mass demonstrations by the people of Europe, the European Union is prepared to play the role of undertaker and follow the instructions of the USA to the letter, as leading government officials have given us to understand from their public statements. This sort of political stand, which directly serves the interests of big business, will provoke even greater grass-roots reaction.
Mr President, the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy has decided - as Mr Gasòliba i Böhm mentioned earlier - to ask for questions on Cuba to be put orally, so that we can discuss with the Council and the Commission the problems in that country, and to enable us, in an appropriate setting, to address the arguments in depth and come to our conclusions. Mr President, a majority in my group have therefore already expressed their objection to a topical and urgent debate, as we believe the situation in Cuba to be so grave and so important that three-minute debates are not an appropriate place for taking decisions on the subject.
Mr President, I am familiar with your statement on the recent arrests in Cuba, and also with the Council's condemnation of Cuba's actions. This is one reason why we believed that this issue should be dealt with in this context rather than in a topical and urgent debate. Your response to the present situation was indeed the right one.
I want to ask whether we will actually have this oral question session.
It seems to me that the House has already spoken on the matter of the debate on breaches of human rights and the rule of law. That debate will be held, but I do not think it should prejudice the possibility for a more detailed reflection by colleagues in the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy, if the committee wishes to do so with a view to organising an exchange of views with the other institutions.
Mr President, please allow me to express here in this House - which I have considered my home for ten years - the horror I feel at the death and mutilation of innocent victims in Iraq. They all have names, just like you and me, and they are in no way mere statistics.
I wish to express my anguish because, although victory is being claimed, we do not yet know how this disaster is going to end; and shame, because this Parliament has not been able to reflect the views of millions of Europeans who are speaking out against this war throughout Europe. I very much regret that this Parliament has not been able to draw up a resolution which says something very simple: 'Stop the war. Stop the killing'.
I would also like to express my horror at the fact that for some days we have seen the United States' Government blatantly and obscenely distributing the booty in the form of profits from reconstruction. I think it is shameful that this Parliament has not even condemned this: this disgusting obscenity of the booty being distributed over the dead bodies not just of Iraqis but also of young British and American soldiers who are also losing their lives. Mr President, I had no choice but to express these feelings.
I am bound to say that I share your general sense of disappointment that the House was unable to agree on any one of the multiple options available. In terms of our preparation of these debates, perhaps it commends an appropriate degree of serenity, as well as the determined passion and commitment that we bring to these issues.
Mr President, I would just like to respond to the contribution from Baroness Ludford, who commented on the fact that in my capacity as chair of the EU Turkey delegation, I am supposed to have requested that no delegation be sent to Leyla Zana's trial. That is incorrect. I wrote a letter to you, Mr President, asking for the delegation to be postponed, not for it to be cancelled. That is an important difference, because I, too, realise how important this delegation is. Only it is also important to know when such a delegation will be going and who is going with it. It is not true that only the Christian Democrats, the Socialists and the Greens thought that 28 March might not be a particularly good date. Much more important was the fact that Mrs Zana herself let us know through her lawyer that it would not be a good thing to attend her trial on 28 March. I find it slightly odd that there are groups in this Parliament, and now Baroness Ludford too, who want to go whatever the cost because Parliament has decided to go. On the other hand, what the person we are visiting and want to support thinks about such a request is, in my view, very important. She has repeatedly told us that it would be much better to go at a later date with the full Parliament delegation. That is how the matter stands, and I think it is a pity that the Baroness has not put these things in a good light.
Mr President, on a lighter note, it is traditional for Parliament's spring part-sessions to be pleasantly besieged by schoolchildren, by groups of pupils and students from all over Europe. It is the season for organised school trips. However, not everybody is equally able to take advantage of this great opportunity which we could be offering to all our European young people: indeed, the pupils and students from the furthest, outermost regions cannot come for reasons of money, because of the costs involved. Up until a few years ago, Parliament gave tangible assistance and funding to schools and schoolchildren throughout Europe, but then, in order to save money, this funding was stopped. I have looked into the matter briefly and discovered that some funding is given to the Regions - to the regional authorities - but that it is up to the Regions how they administer it. It does not seem right, Mr President, that schoolchildren who come from far away should not have the same opportunity as those who live nearer to come and see how we work and what we do, as they would have had in the past. I feel that, out of all the money we might spend on groups of visitors, the money spent on young people is, without a doubt, the most important and such as to warrant a small financial sacrifice too.
Mr Santini, I shall ask the services to prepare a note for you on the evolution of the different budget elements in recent years. In my role as President, having met a good number of school groups, I know that we continue to invest heavily in the Euroscuola programme for children from schools within the Union. This will soon be extended to children in schools in the candidate countries. I will ask colleagues to communicate with you on other changes and see if this is an issue we should consider.
Mr President, on behalf of my group I have always made an effort to support dialogue between this Parliament and the Cuban authorities and people. But I believe, Mr President, that this Parliament should not fail to raise its voice in these circumstances, when there has been a wave of arrests of peaceful dissidents, of defenders of human rights and independent journalists, such as Raúl Rivero and Ricardo González Alonso, for whom the prosecutor is asking for sentences of between 20 years and life, within the context of a summary trial, which neither the press nor diplomatic representatives accredited in Havana have been able to attend.
Mr President, my group and I are aware of and we support the initiative presented by the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy to hold a debate on this situation in May, but I believe, Mr President, that this Parliament would not be doing its duty, and would be doing little to serve the cause of freedom, unless it raises its voice to condemn these events and all acts of violence which have taken place or which may take place in Cuba, to communicate its solidarity with the families of the victims and the people arrested, and to be very firm in its fundamental demand for freedom.
As regards your suggestion for a date in May, I am glad to see that your group's president, Mr Poettering, was listening. Such a proposal should come from your group or any of the other groups via the Conference of Presidents.
Mr President, you have called for serenity in these debates, but bombs do not create a feeling of serenity. I condemn the desecration of the cemeteries in England, which I consider deplorable. Today, however, in the face of war, my feelings of horror do not stem from this, but from the thousands of Iraqi deaths and the intensive bombing that is spreading terror in Baghdad and Basra and killing men, women, children and old people. It also stems from the water shortage, which might lead to epidemics.
I have noticed that the indignation of some Members of this House is selective. I personally condemn this war, the oil trusts and other trusts linked to the UK and US Governments, which are terrorising an entire nation and already sharing out the profits of reconstruction.
Mr President, a number of Members have expressed concern about the humanitarian situation in Iraq. What we can say with confidence is that the situation of the people of Iraq will be enormously improved with the removal of Saddam Hussein and his tyrannical regime. This House should congratulate the actions of the coalition armed forces, in particular of the United States and the United Kingdom, who have been instrumental in bringing about the downfall of that ghastly regime. I am sorry that Saddam's supporters in this House have been confounded. We should congratulate the coalition armed forces for their restraint and their great success.
Mr President, I would like to insist that the seriousness of the events taking place in Cuba requires an in-depth debate, and I would therefore be delighted if we could pursue the idea of an oral question with an in-depth debate on the issue.
I would also like to insist, however, that one issue does not cancel out the other. I therefore believe that the seriousness of the summary trials which have taken place, the seriousness of the arrests suffered by people who have simply exercised their right to free expression, or the right to employ the law in force to create areas of freedom, requires that this House immediately speak out in order to send a message of hope to these people who are currently experiencing great suffering and worry and I believe it would be very positive if on Thursday we can condemn what is taking place in Cuba.
Mr President, I too would like to ask you to send a message to the President of the United States, Mr Bush, and to the United Kingdom Prime Minister, Mr Blair, recognising the remarkable achievement that, after only two weeks of war, we are now beginning to see the long-suffering Iraqi people being freed from one of the bloodiest tyrants in the world today, and with such a low level of civilian and military casualties, all things considered, in view of the enormity of the task involved.
Every loss of innocent life is a tragedy, but Saddam Hussein has executed and tortured more people in the last two weeks for desertion and for welcoming our troops than the alliance may have killed accidentally as a result of the military hostilities.
War is never without a price in terms of human suffering, but human freedom and global security for all of us here today has no price.
The next item is the Commission statement on severe acute respiratory syndrome (SARS).
Mr President, I am pleased to have this opportunity to inform this House of the circumstances surrounding the condition known as Severe Acute Respiratory Syndrome, or SARS, to use the acronym. It can be divided into a number of different questions. What is it? Where does it come from? How does it spread? How can we stop it?
This syndrome is a respiratory disease that has recently been reported in Asia, North America and Europe. The illness usually begins with a fever, sometimes associated with other symptoms such as chills, headache and body aches. After two to ten days SARS patients may develop a cough that might progress to difficulties in breathing. In 10 to 20% of cases patients will require mechanical ventilation. It is estimated that in 4% of cases SARS proves to be fatal. At present no treatment beyond good intensive and supportive care has been consistently shown to improve the condition of persons with SARS.
In relation to the causative agent, the scientists have detected a previously unrecognised virus belonging to the family of coronaviruses in patients with SARS. While the new coronavirus is still the leading hypothesis for the cause of SARS, other viruses are still under investigation as potential causes.
On the question of transmission, the principal way SARS appears to be spread is through respiratory secretions called droplets, namely, when someone with SARS coughs or sneezes droplets into the air and someone else breathes them in. Nevertheless, other ways of transmission cannot be ruled out, such as direct close contact with an infected person. In particular, health-care workers or household members of a SARS patient have been known to be affected. But concern has been raised on other potential ways of transmission.
On the question of the origin: recently a WHO investigation team has been authorised by the Chinese Government to travel to Guangdong province. Scientists currently speculate that the SARS virus either jumped to humans from an animal species or mutated into a more virulent form. In its continuing work, the WHO team is expected to visit Foshan City, where the first case of SARS was reported.
On the question of numbers in the European Union, all 15 Member States have reported to the Commission a total of 46 cases - 19 probable and 27 suspected - with no deaths. It is also important to note that there has been no local transmission within the European Union.
In the candidate countries, EFTA and other European countries, 14 countries have reported data, a total of eight cases - three probable and five suspected - with no deaths.
In the other countries, to date a total of 2396 cases have been reported, including 89 deaths.
The unknown factors combined with the global spread of this disease have inevitably prompted extensive media attention. However, we should not lose sight of the fact that although SARS is often referred to as a 'killer pneumonia', estimates indicate that it kills fewer people than 'normal' influenza.
SARS, however, demonstrates very clearly that we are living in a truly global environment, where the increasing mobility of people also enables diseases to move ever more freely.
Because of the ease and extent of modern travel, an increasing level of preparedness is required across borders to deal with the threat posed by communicable diseases. In the European Union, surveillance and coordination at Community level need to be strengthened to address the threat to public health. I have been stressing this need for some time now, and in the European Convention, the report prepared by Mr Katiforis has recognised this and I hope the Convention will take this up in its discussions.
The EU Communicable Diseases Network started its work three years ago to detect and control communicable diseases in people, irrespective of the cause and means of transmission. This Network serves to survey and investigate the outbreaks. This also involves identifying the cause and defining control measures. The Commission's role is to coordinate and support these activities.
This SARS outbreak puts to the test the real capacities of the two pillars of the Network - epidemiological surveillance and early warning. The Network committee has, together with the Commission, defined and put into operation an effective surveillance system. This system picks up all suspected SARS cases and gives a complete and clear picture of developments during the outbreak.
Obviously we have to be cautious, and err on the side of safety. This approach seems to be working: most of the suspected cases turn out to be something else.
However, this does not give grounds for complacency. The European Union surveillance strategy on SARS is fully connected to the global surveillance coordinated by the World Health Organisation.
The second element of this strategy is prevention. We must work together to reduce exposure to the disease. Unnecessary travel to affected areas should be discouraged or postponed. Hong Kong and the Guangdong province of China have been identified in this respect by the WHO. This is under constant review and further advice will be issued if the situation in other regions warrants travel restrictions.
Similarly, all would agree on the importance of health screening on departure from the affected areas and the provision of information to passengers and flight crews.
The Commission is playing its role of coordinator, and encouraging common approaches and criteria. During the last three weeks my services have tried to integrate national measures with global ones, through regular meetings, audio-conferences and consultations with the Member States, candidate countries and the WHO.
SARS, of course, entails other dimensions in addition to public health implications. The SARS outbreak has already made a political and economic impact. Travel advice has had an impact on air travel and tourism in Asia. Now, industry exhibitions and meetings have been postponed and it is predicted that Asia's economic growth may be affected. Obviously, earlier notifications to the WHO by those affected could have mitigated many of the effects. This is a key lesson for the future.
I must stress that the capacity of the Commission to extend its coordinating and facilitating role any further is currently at its very limit. In the absence of new arrangements to pool the existing expertise we will not be able to go beyond our current efforts. I have referred on many occasions to our plans to strengthen our capacity to deal with communicable diseases.
In my view, the most effective way to strengthen Community activities is to set up a European Centre for Disease Prevention and Control. As many of you will be aware, we are well advanced in the preparation of the enabling legislation which I intend to table in the next couple of months. My proposal will be to establish such a centre by 2005.
The centre will enhance surveillance. It will coordinate and facilitate common responses, and collaborate with Member States, third countries and international organisations, in particular the WHO. It will not replace existing national capacities, but rather hook them up to act as a reference and coordination point both in routine and crisis situations. This will also play an important role in an enlarged Europe.
On a multinational level the SARS situation can be said to be under control, but not improving, as had initially been expected. In Europe the situation still appears to be manageable. However, the strict control procedures will have to continue. In the fight to beat this disease it is crucial for anybody who believes they have the symptoms and have travelled in the affected areas to consult their doctor.
We must not neglect the support that the EU and its Member States can give to the affected countries in their search for the cause and the remedy. There is still an ongoing discussion whether the responsible agent is close to the common cold or coronavirus. We must continue to support the WHO in its endeavours in this regard.
Finally, I can assure you that the Commission will continue with the Member States, and in close collaboration with the candidate countries and the WHO, to do everything within its powers to defeat the spread of SARS.
In response to what Mr De Rossa said earlier, I can say that there have been preliminary discussions with the Council to organise a meeting of the Council in the near future to discuss this issue further.
Mr President, we have an excellent opportunity today to debate and understand certain basic public health issues and advance them at European Union level. As I had the honour of acting as rapporteur on public health for the European Union, may I say that it is extremely important that one of the three lines of approach of this programme over the next five years is to develop a rapid response to health hazards.
I have two or three comments and then I will come back to what the Commissioner said about a centre, which is essential now, if we are to be able to deal efficiently with health hazards. As I am sure you all well know, the mobility which exists today, with millions of people travelling to all corners of the planet, has boosted infectious diseases enormously. We have seen as much in the case of severe acute respiratory syndrome. It started in a province of China and there are now cases even in Europe. The second important point is that there are sudden epidemics of new diseases. Over the last twenty years, there have been reports of thirty new infectious diseases, or variations on old diseases caused by mutating viruses, or even the re-emergence of old diseases such as tuberculosis, to give but one example.
Consequently, all this calls for constant vigilance, constant monitoring and a response, an organised, coordinated response. Then there is the known resistance to antibiotics which bacteria are developing. Nowadays, you go into hospital to be treated for some illness or other and suddenly the whole hospital is contaminated, sometimes very, very seriously. So these sorts of bacteria, which we cannot treat with antibiotics, are also a hazard and we need research to deal with them.
Finally, one last point: biological terrorism. Biological terrorism, where terrorists use bacteria spores or viruses or some other means, is also a threat that calls for a coordinated and proper response.
To come back to what the Commissioner said earlier, what I have just said bears out the need he mentioned for a centre at European Union level which will have the facilities, a network of laboratories, to study and monitor and coordinate these responses, so that we can investigate diseases quickly and quickly establish both their causes and how to treat them. Consequently, we need to have the courage to promote this centre. A symposium on this centre was held at the European Parliament in November under the aegis of the Group of the European People's Party (Christian Democrats) and European Democrats, attended by thirty of the most eminent epidemiologists. Allow me to read you the conclusion in English, which dates from November, in other words before SARS. It says:
Mr President, I fear that I must disappoint Mr Trakatellis, something that is relatively easy when he hopes that the members of the Convention are now listening and will suddenly start regarding health policy as a priority. I do not believe that they will.
Having listened attentively to Mr Byrne and Mr Trakatellis, I agree with them, and, whilst much of what they have referred to is of course necessary, what we have done so far is not enough. The European system for the epidemiological monitoring and control of communicable diseases that we already have can only be as good, in terms of quality, reliability and speed, as the national systems, and these differ in every respect. That is why I agree with you that we should set up a scientific research centre. That, though, will be but a drop in the ocean. I am sure that you, Mr Trakatellis, want more research, and equally sure that Mrs Malliori will endorse that, but that is not what we really need.
The European Union has hitherto specifically excluded the possibility of harmonising legislation. It is specifically laid down in our system for combating communicable diseases that national legislation will not be harmonised. You stated earlier, Commissioner, that the most important thing now is prevention, that we must, for example, reduce encounters with certain diseases and exposure to them. What about if plague returns to Europe or breaks out again anywhere? What about if polio, infantile paralysis, again becomes widespread? Are we prepared for those eventualities? I can tell you plainly that, no, we are not prepared. An epidemiological system that results, for example, in it being recommended in some countries - but not in others - that one should not travel to certain regions, and in observation being carried out at airports in some European Union countries, but with nothing of the kind being done in others, is no use whatever.
So I have to tell you, very plainly, that the only thing we have to do - although we all have to agree on it - is to incorporate in the Treaty a competence for health policy. Mr Trakatellis, I would be the first to applaud enthusiastically if you were to get your group to accept that. I have not read any great number of statements on the Convention in which that desire was expressed, and I am quite certain that Mrs Grossetête has not either, but as for you, Mr Poettering - and I see that you are listening - do you say that there has to be a Community competence for health policy? We are eager to find out! It might well not have done so at the highest level, but my group has clearly stated that we want no more centres serving as alibis.
The European Union is meant to have proper competences to deal with such problems. What will we be saying to people at next year's European elections? Do we really have equal standards - at least minimum standards - of hygiene, which enable us to fight disease and beat it? You asked, Mr Trakatellis, whether people in hospitals can get even more ill. They can indeed, because we have no comparability between hospitals' standards of hygiene. Is that the European Union that we want our citizens to live in? No! We want not just competition and the internal market, but also social security and health care. So far, we have not achieved them.
If we now take this case, of SARS, as an example and want to make something of it, we must succeed in gaining a mandatory competence at European Union level for health policy. I ask you, Mr Byrne, as a matter of urgency, to support us in this and bring our need for a Community competence to the ears of the Commission and Mr Prodi - who has always told us that he has an ear open to the soul of the people, something that the examples of the European Food Agency and the Food Safety Authority have brought to our notice.
Mr Byrne, I will support you if, in the forthcoming Budget debates, you demand more personnel and double your budget estimate. When it comes to summoning up the courage to do that, though, you are on your own.
Mr President, Commissioner, ladies and gentlemen, first of all, on behalf of the Group of the European Liberal, Democrat and Reform Party, I would like to send my condolences to the families of the victims - a total of 100, as the Commissioner has said - of this epidemic of atypical pneumonia. This virus, as we have also said, is spreading at the speed of air travel over the whole planet, in particular in South-East Asia and Canada. Europe so far appears to have been spared, relatively speaking. The Commissioner has given the current figures in the Member States and the candidate countries.
I would also like to thank him for his detailed description of the two-way exchange of information between the WHO and the EU monitoring system.
At this stage, what can be said? First of all, I believe there is cause for concern, if we refer to the statements made by a WHO spokesman, who said that this will be complex and could be a very long-term project. In short, the fight against the severe acute respiratory syndrome (SARS) epidemic seems to be a real race against time for health authorities and researchers all over the world, in particular as far as treatment is concerned. Secondly, we do have grounds for reassuring European citizens, as far as we can, as the Commissioner stated in a press release that only those suffering from the disease are infectious, which facilitates traceability.
That said, however, it should be stated here that it is impossible not to be disgusted by the Chinese Government's behaviour, which was both thoughtless and irresponsible. It took the Chinese Minister for Health almost five months after this virus first appeared to make the information public.
Having said this, I shall return to Europe to end on the most important point. It should be noted here that this new crisis provides yet another argument for the case of those, including the previous speakers and, of course, myself, who want public health in the broadest sense to become a shared competence of the Union. This would be more appropriate now than ever, at a time when we are drawing up our draft Constitution. I am convinced that, in the long run, the crisis will lead to progress in this 'Europe of Health' and speed up the project mentioned by the Commission to set up a European Centre for Disease Prevention and Control based on the model of the Atlanta CDC by 2005.
Madam President, for the past few weeks it has seemed as if we were succumbing to a completely new threat that can be compared with other unpredictable new illnesses like AIDS, Ebola and legionnaire's disease. However, we have been able to prepare ourselves. Since the flu epidemic in 1918, which claimed an unprecedentedly large number of lives in Europe, we have known that the composition of the flu virus can constantly change. Preventative vaccination against flu only protects against known and expected forms of flu and not against deviant, new forms. Many epidemics have traditionally developed in central China and then gradually spread across Eurasia towards the West. The only new thing now is that it is not spreading gradually by land but rapidly via air travel from Hong Kong and Singapore.
A few years ago, a flu virus of unknown composition threatened to spread from Hong Kong all over the world. Even then it was assumed that the composition of the virus was partly influenced by a bird disease. What we were able to avert in time then is happening today. People who may be at risk of contracting this disease are not being examined and isolated in time, and travel to the sources of the infection has continued for too long. It would probably not have been possible to prevent this virus from developing, and it would probably not have been possible to prevent it spreading within China to begin with. The fact that cases have been discovered not only in Asia but also in Europe and Canada, however, has everything to do with a policy that is too laissez faire and too tolerant. Business interests that result in intensive contact with East Asia must be subordinated to the combating and containment of this disease. I would like to ask the Commission to consult with the Member States on restricting air travel and imposing strict quarantine regulations on those entering Europe from infected areas.
SARS is a very serious problem. Nearly a hundred people have died, and thousands more have been infected. Antibiotics do not work and there are, as yet, no antiviral drugs, so we must be extremely cautious. On 19 March the European network on imported infectious diseases stated that SARS could be transmitted only via direct contact. We do not, however, know that for sure. The precautionary principle must be applied. The pattern in which SARS is spreading raises many questions. It is therefore high time the European Union took action. My group, the Greens, suggests four measures. Firstly, all airlines flying into Europe carrying passengers from China, Hong Kong, Vietnam, Taiwan and Singapore must have all passengers examined by doctors before they travel to Europe, and if there is any doubt, passengers from these countries must be barred from departing for Europe.
Secondly, the European authorities must strongly advise people not to travel from Europe to these countries.
Thirdly, the Greek Presidency must call a meeting of the European Ministers of Health very soon for additional consultations on how to tackle SARS.
Fourthly, as health problems - like environmental problems - do not respect borders, health care must be a European competence, just as the environment is. A European centre for combating infectious diseases is not enough.
Madam President, Commissioner, ladies and gentlemen, I would like to make a number of points on behalf of the UEN Group. A year and a half ago, I tabled a question to the Commission stressing that such incidents can occur, for viruses, bacteria and toxic substances are used and manipulated throughout the world without our knowledge.
The present viral infection, known as SARS, has caused a veritable wave of panic throughout the world in case it spreads quickly. The fears derive, first and foremost, from the fact that we know little about the infection at present or, at any rate, not enough to be sure that we will all escape infection.
The source appears to be in the Guadalong province of China, from where the infection spread to the major cities of the Far East: Hong Kong, Singapore, Bangkok, Shanghai and Bejing, and then throughout the world, causing infection and death. As you all know, there is not much control in these areas in terms of either hygiene or the use of appropriate drugs to fight these diseases.
We do not know the causative agent of the viral infection in question. It was probably formed when an animal virus, a coronavirus, mutated. It is thought that a virus escaped when a scientist was manipulating it to create the vaccine or modify it. It appears that the scientist died from the virus.
What we do know about this syndrome is that infection takes place by - take note - direct transmission but also environmental transmission. The only way of diagnosing the syndrome is as yet symptomatic, for there are no clinical diagnosis kits available. There is no applicable treatment. Infected patients can only be given adjunct treatment, since doctors have not yet identified the active antiviral agents which would be able to fight it. Clearly, since it is not yet possible to identify the causative agent, the people of the European Union and the rest of the world are faced with major difficulties in terms of what action to take, not least in view of a number of major factors which are responsible for the spread of the virus. The source of the spread of the virus appears to be one of the largest financial centres of the Far East, through which large numbers of people and a lot of goods pass: China, a country which has only consented to take part in the exchange of information today - there is no Internet connection between Cuba and China.
For all these reasons, we call upon the Commission to take a number of measures. Firstly, to set up a task force of experts - not a body or a committee - to monitor the spread of the disease within the EU. When I go into the operating theatre, I choose a deputy and an assistant; I do not want a school. Secondly, to define, together with the WHO, a standard isolation procedure for suspected cases in EU citizens, to be applied in all the Member States, so that the Member States are not all left to decide on their own national procedures. Thirdly, to call upon all the Member States to set up a database of people who have passed through or stayed in the areas at risk in the last three months, monitoring their state of health, so to be able to take prompt action should they prove to be infected. Fourthly, to lay down, together with the WHO, procedures and time frames for quarantining and disinfecting people, animals and goods coming from the areas at risk, thus avoiding different levels of protection being adopted in the different States. Fifthly, to establish an emergency health fund similar to the funds which used to be set up in respect of natural disasters, so that each Member State can equip itself to face this potential epidemic.
These organisation and information strategies are essential if we are to be able to take immediate, focused action when a vaccine becomes available.
Madam President, Commissioner, as if the war were not enough, another reason for increased numbers of victims has appeared at the same time.
Severe acute respiratory syndrome has so far attacked 2 416 people of all ages and has caused 89 deaths, mainly in Asia. Of course, what is important is that the authorities in China, where the epidemic first broke out, have allowed experts from the World Health Organisation, albeit somewhat belatedly, to visit the south of the country and help investigate the factors which cause the disease and how it is transmitted. The speed at which the epidemic is spreading proves how important it is for every case to be reported at once, which is why I believe that the European Commission should exhaust every means at its disposal to persuade third countries to inform all the competent agencies at once and cooperate efficiently, regardless of whether or not they have signed a cooperation agreement with the World Health Organisation.
There have been 46 cases within the European Union, affecting people who have travelled to one of the countries in which the disease is endemic, but so far there have been no reports of any cases of secondary transmission or deaths. I trust that these encouraging factors are due not just to the early warning system, which was a great help in allowing precautions to be taken, but also to the high level of health care in hospitals. Further cooperation between the Member States and the World Health Organisation will allow a continuous two-way flow of information, so that any additional measures considered necessary on the basis of new information can be taken, not that this can be considered adequate. You will understand that I refer purely to the public health aspect of the problem. I will not dwell on the economic repercussions caused by restricting air travel and tourism to high-risk areas.
Commissioner, as we have said in the past, the emergence of new threats to public health means that we urgently need to set up systems which can respond promptly, immediately and efficiently to daily dangers and challenges. There are a number of actions which are considered advisable along these lines, in tandem with existing measures. They are:
the immediate creation and operation of a European centre to control and monitor infectious diseases, similar to the CDC in the United States. It is important within the framework of this centre to operate a network of laboratories to investigate epidemics and conduct related research;
the creation of a team of experts, a task force which could take action in the event of epidemics with natural causes rather than as the result of deliberate action, as has already been set up for biological terrorism and, finally:
the provision of appropriations for technical support for the aforementioned actions.
As you know, Commissioner, the Greek Presidency is trying to strengthen the legal basis in the field of public health. I trust that this unfortunate situation will make this need clearer and convince those who disagree.
Madam President, I should like first to apologise to the Commissioner for having been called out of the Chamber while he was speaking.
Eighty years ago there was a link between major wars, disasters and a pandemic. No one knows at this stage exactly what will be the nature, and the possible spread, of the SARS disease. It appears to be resistant to treatment by antibiotics, to have a variable development and not necessarily to follow the course one would expect in terms of the vulnerability of the patients concerned. Healthy people are succumbing as fast as, or faster than, the very old and the very young.
In these circumstances you, Commissioner, are now facing for the first time on the human front what you have faced three or four times in terms of animal diseases. Most of us in this House, like Mrs Malliori who has just spoken, will be looking now in this grave crisis for the setting-up of something like a rapid alert system bringing together all the preventive measures which the European Union countries can carry out themselves.
As Mrs Malliori has just said, if - despite all the tragic possibilities - we can see this as an opportunity to bring closer together in some form of European health centre the process of monitoring and analysing this threat, which is certainly more serious and less known than anything we have seen in recent years, then that at least will mean that some good comes out of this problem.
Thanks to the analysis of the data from Asia which have come to the Commissioner so far, we now know sufficient about the nature of the outbreak in Guangdong province last year, and the degree to which that may have gone through a cycle of its own which can now be analysed, to have some idea of how the disease should be captured and isolated here in Western Europe. It looks as though there are a number of peculiarities to this disease and I would hope that, being still relatively free from it, we can analyse in depth the cases that have arrived in the European Union. We are better placed than most to turn this into an epidemic which is curable, and not a pandemic which threatens us all.
Madam President, as a member of Parliament's Delegation for relations with the People's Republic of China, I welcome the statement and reassurances given by Mr Byrne. The Commission statement and our debate today highlight a very important problem that the whole world - indeed mankind globally - should take an interest in. We should be alert to and aware of the dangers of sudden outbreaks of highly infectious and dangerous diseases which can suddenly spread on a global basis. Given modern transport systems, we should all be aware of the potential problems.
It can be very difficult - especially in the early stages in remote areas - to identify a dangerous outbreak that has global implications. Nevertheless, we should congratulate the Chinese authorities on cooperating with an international organisation, the WHO, in its investigations into the specific characteristics of the disease and the particular modes of transmission. We look forward to further enhanced cooperation by the Chinese authorities with regard to this matter.
As with all outbreaks of this kind, lessons must be learned. We would call in particular on the Chinese authorities to set an example to the world and hold a full, public and transparent inquiry into the outbreak of this disease and its means of transmission. We hope they will involve fully, where appropriate, international bodies, in particular the WHO, and ensure that the whole world learns lessons from China's experiences in dealing with this incident.
We can expect to see further incidents of this type in future. Sudden and rapidly spreading epidemics of poorly understood diseases are certain to occur elsewhere and at other times. It is in Europe's interest and the whole world's interest that China shows the world what must be done in these circumstances.
Madam President, it is particularly appropriate that we are having this fairly in-depth discussion in Parliament on this issue today, World Health Day.
I shall respond to a number of issues which you have raised. Specifically, Mr Whitehead asked me about the need for a rapid response system. We have such a thing in place - the communicable disease network - which does valuable work in this area and has been doing valuable work in response to this particular outbreak of SARS.
We are in very close contact with the World Health Organization, not just from institution to institution. Since last year, a transfer of experts has taken place, with some WHO people working with us and some of our people working with them. This assists greatly in the transfer of information and knowledge between the institutions. The WHO has a team presently in place in China, carrying out the important work of determining what further needs to be done. I will review all of these issues with Dr Brundtland, the Director-General of the WHO, when I meet her at my next meeting on 6 May.
It is also particularly appropriate that many of you asked about the extent to which we may need to extend the competences at EU level. I am a little more optimistic about this than some of the speakers in this debate. I have discussed this with a number of Members of this House, and with a number of government ministers, for quite some time now. I am happy to say that this idea has found its way into a number of different fora, not least in the committee chaired by Mr Katiforis in his report that was presented to the Convention some weeks ago.
That report contained a number of recommendations, the weight of which was that there should be something in the Treaties creating an extended competence for public health which would provide us with a legal base to bring forward harmonising legislation in the area of public health. As someone said earlier in the debate, we have far greater powers in relation to animal health than to human health. I know that a lot of people in the House are concerned about this. I am also concerned about it. We need to change that. I have raised this matter a number of times at Commission meetings. I am very happy to tell the House that it is Commission policy that we pursue this issue in the Convention. We have already pursued it in Mr Katiforis' committee and elsewhere.
One of the issues I am currently working on in my own directorate-general is the shape of a new Article 152, which it would be desirable to include in a new constitutional treaty; this would provide the kind of legal base which, as many of you have argued here this evening, is necessary to establish a sufficient base for harmonising legislation in the area of communicable diseases and other areas.
I have some cautious optimism that the Convention will take these ideas on board, that they will find their way into a final report and ultimately be discussed in an IGC and, I hope, eventually take their place in the final shape of the Convention that we ultimately put before the people of Europe.
The debate is closed.
The next item on the agenda is a recommendation at second reading (A5-0083/2003) by Mr Grosch, on behalf of the Committee on Regional Policy, Transport and Tourism, on the initial qualification and periodic training of drivers of certain road vehicles for the carriage of goods or passengers, amending Council Regulation (EEC) No 3820/85 and Council Directive 91/439/EEC and repealing Council Directive 76/914/EEC [8938/1/2002 - C5-0615/2002 - 2001/0033(COD)].
Madam President, Commissioner, ladies and gentlemen, now that we have reached second reading stage, the Common Position, thanks to the good support from the Commission and its staff, but also to Members' willingness not to trip the discussion up with details, has, in my view, resulted in something very positive, and something that we can put to the vote tomorrow.
I see the directives on basic skills - as they are now termed - and training as being all of a piece with driving and rest times, driver attestation and now vocational training. I would in some ways call it a package of social measures in road transport, guaranteeing on the one hand proper liberalisation, whilst on the other hand also having the effect that these limitations on work are not at the expense of safety, work quality or training. Knowing as we do how tough competition is, particularly in road transport, we attached the highest importance to these regulatory measures.
Here in Parliament, we saw the Common Position as largely satisfactory. Whatever else it did, it did adopt two-thirds of the proposed amendments, which were dealt with at a rate and with a timetable quite astonishing for some sorts of work in this House. The overlap with the driving licence has been done away with, which means that those with proper training for their driving licence no longer need to have these basis skills certified. What was very important to us was that it was not the drivers' country of origin that was to be the decisive factor, but the place where they drive, the firm or business or its country of origin in the fifteen countries. People from third countries are also to acquire these basic skills.
The programmes are no longer so rigid. Even in in-service training, learning objectives have been laid down. The seven hours per annum rhythm is a good solution for both in-service training and from the businesses' point of view. It can also be assumed that this was harmonised with the new provisions on admission to the occupation, which means that, in this respect too, there are no weak points left.
We find it regrettable that there is no guarantee of mobility during training. We will shortly be discussing a project which will call on students to study the length and breadth of Europe, whilst drivers will not do so. Speaking as an inhabitant of a border area, I greatly regret this, but I can understand that there might still be problems with controls in certain cases. In any case, I am not abandoning hope, for, at the end of an evaluation that should be carried out over two years, the Commission, supported by the Council, may well come up with the idea of providing for a bit more mobility.
What we saw as worse than this was the fact that provision was made for a test without training, to be opted for not by the candidate, but by the country. We hope, however, that this will be re-examined in the course of the evaluation, for I believe that this amendment that we have tabled is an important one. After two years' implementation, there is not only to be an evaluation of to what extent this is applied in the Member States, but also of to what extent the objectives have been achieved, and, as this is to do only with examinations, this will of course be a very important aspect.
The change that we are proposing is the one that I have just mentioned. It is of course also about the training of drivers covering criminality in the broadest sense of the word, as they can very often be the victims of certain criminal acts. The training centres must be of high quality; my colleague has already incorporated this requirement into the recitals, and I believe it to be important that reference be made to this.
Turning to time limits, it is the desire of us all that this directive be transposed as quickly as possible, but, on the other hand, I believe that things must be looked at in a pragmatic light, as, in our experiment with the drivers' licence, the time limits may perhaps seem very long. I will ask, though, that the time limit should not be shortened whatever happens. Flexibility is important, and the bottom line is that, no matter how good these directives may be, and no matter how much we agree to their enactment, they will yield nothing if - as has become almost a recurrent theme in this Parliament - there are no subsequent controls and if they are not properly implemented. We therefore again urge the Commission, and, through them, the Council and the Member States that, if we want to create this liberalised European transport area, in which, however, this job can also be done under proper conditions, in which working conditions are right, and in which training will now also be right, these texts will remain nothing but fine words if the Member States are not willing to systematically implement them.
I will close with a reference to ECMT licences. I hope that we will soon be able to take certain steps at this level as well, where unfair competition continues, so that, in certain cases, all the good preparatory work that we have done can be taken into account.
Madam President, ladies and gentlemen, I would firstly like to congratulate Mr Grosch on his excellent report, which demonstrates that we all share the same opinion on the training of professional drivers and the need to improve safety on our roads.
The adoption of this directive will be an important step forward and will contribute to the harmonisation of social conditions, a better quality of professional driver and better road transport standards in general.
The Commission believes that the Council's Common Position, which to a large extent takes account of Parliament's first reading, is a well-balanced attempt to achieve these objectives, and we should therefore try not to spoil this balance and try to adopt this directive at second reading.
Some of the amendments proposed improve on the Council's Common Position and the Commission takes a positive view of them.
There are certain amendments, however, which the Commission cannot accept, such as No 3, No 4, No 8 and No 9.
Amendments No 3 and 4 must be rejected for two reasons: firstly, because they are not viable in practice. In fact, in 13 Member States there is currently no obligatory training and only around 5 to 10% of the drivers in question would be able to be trained, and it would therefore be impossible for these 13 countries to transpose the directive correctly in two years.
In certain countries, particularly those with a federal structure, the transposition of such a complex and new piece of Community legislation would be practically impossible for procedural reasons, and would only lead to infringement procedures for lack of implementation at a later date.
Furthermore, if these amendments are adopted, we could end up in a conciliation procedure with the Council, with the prospect of achieving transposition into national legislation just one year before, of which six months would be lost through conciliation and from which ultimately nothing would be gained.
Amendments Nos 8 and 9 were both proposed by the European Parliament at first reading as well. They were rejected by the Commission and the Council did not take them up in its Common Position either. Amendment No 8 intends to authorise an individual to obtain the initial qualification or periodic training in the Member State of their choice. This could allow drivers to avoid the most demanding rules. Amendment No 9 lays down control by the competent authorities of the setting of tests. This means that the tests can be carried out by authorities other than the competent authorities. The tests should be carried out by the competent authorities or by bodies which are under their direct control. Therefore, the control requested is not necessary.
Therefore, ladies and gentlemen, I would appeal to you not to let these two amendments cause us to miss the opportunity to approve this legislation at second reading and therefore not to delay its adoption by this Parliament and the Council even further, as well as its subsequent transposition.
Madam President, ladies and gentlemen, your vote tomorrow will have a great influence on the legislative process. It will facilitate a speedy adoption of the directive and consequently an improvement in the conditions of millions of lorry and bus drivers who work in our Member States. I am counting on your support in order to achieve this.
I would like to say to the rapporteur that he is absolutely right, that the effectiveness of all these measures will be assessed according to the Member States' capacity for control in their various areas of responsibility. To this end we are analysing the possibilities for further convergence of the types of control carried out in the different Member States with the rules and requirements that we have agreed at Community level.
The rapporteur is well aware that this is a complex task, but I would like to say to him that - as I have repeated on various occasions - I hope to present a proposal on this area to Parliament and the Council as soon as possible.
Madam President, ladies and gentlemen, I too would like to express my gratitude to Mr Grosch - for whom I have a high regard - for this quite excellent report. A few weeks ago, ladies and gentlemen, we discussed in this plenary the Transport White Paper and voted on what position Parliament should take in relation to it. This Transport White Paper has lofty objectives, one of the most essential of which, apart from the reduction of environmentally harmful and unhealthy emissions such as greenhouse gases and noise, is that of raising the standard of traffic safety overall. We are all aware that it does this against the backdrop of 41 000 fatal traffic accidents per annum in the European Union as a whole, to which we have to add a multitude of people injured, some being left with permanent and severe disabilities. All these things are the result of road traffic accidents.
If we really want to achieve the objective of increased safety on the roads, we need a multi-faceted strategy. Vehicles must of course be made safer, but that will be of little use unless their drivers are safer too. Those who work in the transport sector, that is, those who drive vehicles, have to be better trained. This will make manifestly superfluous the establishment of a Road Transport Safety Agency, which a majority of the plenary called for when the Transport White Paper was debated and which, I might add, I regard as absolutely nonsensical. What distinguishes the road transport sector from other transport sectors - such as sea or air transport - is the large number of people working in it.
The essential element in road transport safety, namely the way individuals drive, cannot be regulated by any one European agency, and so this draft on the training of professional drivers in goods and passenger transport is much to be welcomed. I am from the Ruhr, a densely populated region, indeed the most densely populated industrial region in the European Union, and one where there are innumerable motorways and an enormous amount of traffic. I myself travel by car a very great deal, as my electoral district is a large one, and I am also obliged to be always driving to Brussels and Strasbourg. Anyone who spends as much time travelling on motorways and other roads as I do, and as many of my fellow Members do, knows what they are like.
For example, anyone who has observed how much freight traffic by road has increased in the last three to four years alone, and how many HGVs are using the roads, will know that situations in which lives are at risk are all too frequent. This does, of course, also have to do with the central and eastern European states being about to join the European Union - in part. The drivers from our own Member States are not absolutely safe either. A very large number of vehicles from the candidate countries are already on the move right across the European Union, and there are worrying indications that the amount of goods traffic on the roads is increasing. They are worrying especially for a transit country like Germany, and that is why we need to be certain that drivers know what they are doing, to be certain that they are continuing their training, that that training is tested, and that road traffic generally is better controlled at national level. When we are, a Road Traffic Agency will become quite superfluous.
Madam President, I should like to begin by thanking the rapporteur, Mr Grosch, for his excellent cooperation both during the first reading and now during the second reading. This directive is important for several reasons. I should like us to make a leap of imagination and imagine that we were about to develop a road transport system today. Would that transport system look like our present one? I hardly think so. We would have significantly more stringent safety requirements, we would construct our roads differently and we should definitely require road construction workers to be properly trained.
That is why this directive is important, for we must first of all be able to make certain demands of drivers of road vehicles for the carriage of goods or passengers, making of course stringent demands in terms of, for example, safety. Secondly, our directive would raise the status of their profession. That, I believe, would mean a very great deal, for quality would be guaranteed by those who do the work. Thirdly, well trained drivers would obviously do work that was better from a safety point of view, because they would be more aware of, and more involved in the consequences of, different situations. That too is reflected in the directive.
Like the rest of the Group of the Party of European Socialists, I would hope to avoid conciliation when it comes to this directive. I should have liked it if training could have taken place during working hours. We have tabled an amendment to that effect, but it was unfortunately not accepted. Following mature consideration, we have accepted the possibility of choosing between tests and courses, for we are aware of the fact that there is an extremely large number of people to be trained. What is important now is that we have high-quality training courses and that there are authorised training centres. It is therefore important that Amendment No 8 not be accepted, for it would involve a danger of social dumping where training conditions were concerned, with the shortest courses being chosen and in those places that are most convenient. If we agree to being able to choose between tests and courses, we cannot, unfortunately, agree to being able, at the same time, to choose in which country the courses are to be taken. That is not possible. It would be just too risky. I do not therefore believe that we can accept Amendment No 8.
Finally, I hope that we can avoid conciliation. I understood from the Commissioner that the road safety programme would come on stream quite soon, something for which I am most sincerely grateful. We have waited a long time for this and shall examine it with great interest.
I would first of all like to thank Mr Grosch for his efforts in the context of this report and his efforts to gain, within Parliament, real support for the approval of certain amendments or for their withdrawal.
It looks as if compulsory professional training for drivers will soon become a reality. It is high time professional drivers took and were obliged to take follow-up training in addition to passing their driving tests. Road safety for drivers and other road users is important. Unfortunately accidents involving lorries often result in fatalities. It would be nice if we could reduce this percentage in future.
The vote on this directive tomorrow will give a significant impetus to driving as a profession. Experience in the Netherlands has taught us that drivers who undergo professional training see their job satisfaction levels increase substantially. Driving a lorry is a profession with its own challenges. It is important for the sector that people who decide to become professional drivers remain in the industry. This continuity will increase if drivers become aware of the great social significance of their profession. The sector is itself looking for good professional drivers. After all, without transport, the economy will grind to a halt.
I myself had submitted two amendments to this report on behalf of the Group of the European Liberal, Democratic and Reform party, relating to control of the quality of training and the opportunity to train in other EU Member States. I am withdrawing these amendments out of my concern that certain Member States will use this to follow a mediation procedure after all. I think that the fact that the report will be accepted tomorrow and will in fact be implemented is much more important. I hope that it will be possible to put it into force quickly. My proposals now simply go too far. Like Mr Grosch, I hope that the vote at the plenary session tomorrow will be favourable.
Madam President, first of all my thanks to Mr Grosch for smoothing off the rough social edges of liberalisation in order to combine these two elements with each other once and for all.
I think that the aim of the directive is very clear. We want to improve road safety. We also want to try to improve the environment on our roads by means of training, because if drivers know how that works, they will be able to influence it. Ultimately, of course, it is also a social package. I will not go into all the details. I think that it was a good thing that Mr Vermeer withdrew a couple of amendments, otherwise it may have resulted in the social dumping we have been talking about.
There is, however, a catch, and I would like to speak to the Commissioner briefly about this. It is as follows. Over the past few days, the case of hauliers Willi Betz has shown us that there are problems with the CEMT licences. We all know that the driver's certificate that Mr Van Dam worked on, and which is based on community licences, came into effect on 19 March. It is still possible to evade the CEMT licences, as Mr Grosch mentioned at the end of his speech. I would like to ask the Commissioner how we can get the CEMT to pay attention to the specialist training and follow-up training we are aiming towards for members from Member States and drivers working for companies registered in those Member States, otherwise we will be left with an unresolved problem. For this reason, I would like to ask you to give your attention to this.
Secondly, I think that we are dealing with social matters here, and I will soon be raising the issue of whether we should really be dealing with this via the RETT or the EMPL. I will be coming back to this.
Madam President, some months ago we discussed the Markov report on driving times and rest times in the road haulage industry. One of the motives for limiting driving times is that driving a vehicle for long periods of time can create risks to road safety. Honesty compels me, however, to say that it is not only mental and physical fitness that contributes to road safety but also properly developed professional skills. That is why we support the proposal to lay down minimum requirements for the training of professional drivers. So far only two Member States have this kind of training. Extending this to all Member States will significantly promote the professional quality of drivers and safety on our roads to a comparable level.
It is important that such training relates as much as possible both to the qualities of the individual driver and to day-to-day practice. This requires the training programme to be flexible. In that regard, therefore, I am happy with the different training methods proposed by the Council. Whereas the emphasis in the original plans was on attendance, it is now actually on demonstrating personal skills during the examination. The supervisory bodies who have to guarantee the quality of these exams therefore have an important task.
It is also important to keep abreast of developments in training techniques. During the training it will most likely not be possible to cover every conceivable traffic situation. Combining numerous traffic situations in a simulator is therefore a step in the right direction. The use of simulators in training should therefore be encouraged in order to prepare drivers as thoroughly as possible for all possible situations.
We should not only be paying attention to road safety but also to the personal safety of the drivers. On 14 and 15 October, the Justice and Home Affairs Council stated that heavy goods vehicles carrying valuable commercial goods are increasingly becoming an easy target for criminal organisations. The signals from insurance companies on this are clear. This brings with it considerable risks for the drivers. In order to fight these criminal activities, attention must also be paid in training courses to preventive measures. Not only to protect the cargo but also the driver.
In conclusion, we regard the common position, including the proposed amendments, as a good basis for driver training right across the European Union. It will enable Member States to set up and maintain practice-oriented training. Many thanks to the rapporteur for his excellent work.
Madam President, I too would like to start by congratulating and thanking the rapporteur, Mr Grosch, for his work at first and second readings and for his willingness to listen to colleagues' suggestions, achieving a result which would appear to have won broad backing and which therefore has excellent chances of being adopted in tomorrow's vote in plenary.
Ladies and gentlemen, we are discussing an issue which never ceases to be very tragic and relevant. Once again, in my country, last Saturday, on Saturday night, there was yet another case of what we call Saturday-night carnage. Four young people were killed on the roads. These incidents have become regular now, occurring with tragic frequency, and they have rightly led to an increase in social alarm at the unnecessary carnage on our roads. There is no doubt that one of the most effective solutions lies in training. Like Mrs Sommer, I expressed my opposition to the creation of a European Road Safety Agency when it was discussed. Indeed, we do not need any more centralised bodies, which would probably mean more red tape - we need road safety policies. There is a difference. Today, I am pleased to say that, with this directive, we are making progress in one of the key areas towards the goal we must all set ourselves: the goal of safe roads. Why is this one of the key factors? Because, as has already been reiterated by many of the Members, this directive of ours makes training ongoing, as it needs to be. The requirement to pass a driving test is no longer a sufficient safeguard: we must ensure that especially those whose jobs consist of driving, such as goods-vehicle and professional drivers, are constantly monitored, for their own safety, first and foremost, but also in the interests of the safety of other road users.
I would also like to thank the rapporteur and the Commission, which I see has already undertaken to cooperate, for if we are to have training, we all have to agree on what we mean. It must be a serious undertaking, not a formality, and so the structures which our States are to certify as capable of performing training and to accredit with the necessary authorisation must be responsible centres whose professionalism is proven and consolidated. In this regard, in my country at least, the experience possessed by driving schools is a very useful factor which should be exploited. In this way, I believe that the directive will help to achieve effective training and so make our roads safer.
Madam President, Commissioner, ladies and gentlemen, I too wish to thank Mr Grosch for the purposeful, excellent work he has done in preparing this important report.
The directive will serve to improve the professional skills of drivers as well as road safety, as has been said here. Harmonised regulations concerning initial professional qualifications will raise the social status of drivers and furthermore heighten the esteem the profession is held in. Improved basic training will also enable the Member States to reduce the minimum age limit for drivers of many classes of vehicle, which will make the profession more attractive and improve the supply of labour in the transport sector.
As the Council has taken the committee's amendments very much into consideration in the common position, we should proceed without conciliation and swiftly move this issue forward. In my opinion, we should still think carefully about the aim to bring forward by one year the deadline for the transposition of the measures into national law. The Member States have highlighted the problems arising from a tighter timetable, since the directive will mean a great deal of reorganisation with regard to training. The Member States therefore need time to implement this.
Madam President, first of all I would like to congratulate the rapporteur on his report. Compulsory training for lorry drivers is something that we really need and something that we should have had in place a long time ago. I am sometimes surprised at how far behind Europe is in the area of road safety. After the problem with driving times, this problem therefore also needs to be tackled urgently. If a number of problems are to be solved, we have to approve the report tomorrow.
Firstly, the transport sector can become more professional. Better drivers should be driving on our roads. The profession of lorry driver should be made more attractive and also respectable. There is absolutely no room for cowboys on our roads.
Secondly, training courses for drivers should also pay attention to the rational use of energy. Experiments show that even experienced drivers can permanently cut their fuel consumption by up to 30% after just one day of additional training. This is not insignificant for a Kyoto-sensitive sector.
Thirdly, and perhaps the most important point: safety on our roads will also improve. I am thinking here about training in the use of the obligatory blind spot systems and other safety technology on board lorries, as well as teaching a more defensive driving style which will benefit more vulnerable road users in general and cyclists in particular.
Madam President, Members of this House need no formal training, no examination and no specific qualifications, yet in this instance they are pronouncing on the qualifications required by other people who do a job for which they themselves are unqualified and which most of them could not do.
In any regulatory system not all controls have equal impact. As regulation increases in complexity and breadth, the law of diminishing returns kicks in. As control further increases it then becomes counterproductive. The case has not been made that these controls, already applying in France and the Netherlands, will make goods vehicles safer. In fact some countries which do not require these additional qualifications already have higher safety values. At the very least therefore, the law has reached the point of diminishing return.
In my own country, as the ordinary driving test has become more stringent, it becomes harder for working class youngsters to afford. As a result, driving legally has become the privilege of the sons and daughters of the wealthy, while the number of people driving without any licence is estimated at over one million. With increased training and education requirements, driving goods vehicles will similarly become the exclusive domain of the privileged middle classes or of those who are fortunate enough to work for employers who feel obliged or are possibly legally bound to pay all of their training fees, plus the cost of replacement drivers while they take time off work to complete their training courses.
For small employers, that would be a considerable financial burden which could lead to bankruptcy and subsequent job losses. In the United Kingdom most employers agree that their drivers have already taken strict tests, have undergone thorough medical examinations, and consider themselves quite rightly to be the elite amongst drivers on our roads. They would be insulted by a requirement to constantly improve their driving. Safety is of course paramount, and limits on permitted driving hours make good sense, but that is a completely different subject. Thus what we have here is reverse social engineering. This House is contributing to the process of making more and more jobs unattainable for those who traditionally did them and benefited from so doing. If it carries on in this way, we had better increase the number of places in this House, since that will be the only occupation left that unqualified people would be allowed to do.
Madam President, ladies and gentlemen, I would like to thank you for all your speeches, particularly the Members who have agreed to withdraw a series of amendments so that this text can be approved at second reading.
I would once again like to thank the rapporteur, Mr Grosch, for his wonderful work, which, amongst other things, has allowed for the consensus which we will probably have in the vote tomorrow.
I would also like to say that I have taken good note of what Mr Bouwman suggested in relation to the regulation within the ECMT. I believe that is where we should address the demands and proposals we are making here in the European Union, but I would like to say that through this proposal, and the one we made previously, we are applying all the requirements not just for drivers from any of the European Union countries, but also for third-country drivers who operate in the European Union, in European Union companies.
This type of regulation seeks greater safety - and this is my response to the second question raised. The Directorate-General for Transport essentially deals with this kind of issue from the point of view of safety. This Directorate-General deals with safety aspects, not social aspects, except insofar as they relate to safety.
In this particular case, in Parliament, if it had only dealt with social aspects, it would have fallen to the Committee on Employment and Social Affairs and not the Committee on Regional Policy, Transport and Tourism.
I hope that tomorrow there will be an agreement which allows this text to be approved at second reading, improves safety and prevents unfair competition in road transport.
I would like once again to thank all the speakers, the rapporteur and those Members who have withdrawn amendments in order to allow for this agreement tomorrow, and I take good note of the comments you have addressed to me during this discussion in terms of the Commission's future proposals.
Thank you, Commissioner.
The debate is closed.
The vote will take place tomorrow at 11.30 a.m.
The next item is the debate on the report (A5-0087/2003) by Mrs De Sarnez, on behalf of the Committee on Culture, Youth, Education, the Media and Sport, on the proposal for a European Parliament and Council decision establishing a programme for the enhancement of quality in higher education and the promotion of intercultural understanding through cooperation with third countries (Erasmus World) (2004-2008) (COM(2002) 401 - C5-0360/2002 - 2002/0165(COD)).
Mr President, Commissioner, ladies and gentlemen, in this difficult time in which we are living, I believe that the Commission's will to make a knowledge-based Europe a strategic priority of the Union, which has been reiterated on many occasions over several years, is more relevant now than ever before.
The Erasmus World programme, which we are discussing this evening, is perfectly compatible with this objective. It is therefore very good news for Europe. The programme has two main goals, which are closely linked: to enhance the attractiveness of European higher education to students and university teachers from other parts of the world and increase links between European universities in order to improve the quality and competitiveness of European higher education. In fact, it is by developing links with one another, on the one hand, and links with the rest of the world, on the other, that our universities will improve the quality of the service they provide. As Mrs Reding has said, Erasmus World is the instrument that Europe needs, both internally and externally, in order to respond coherently to globalisation in the education sector. By opening up our universities to the world, we are also opening them up to Europe.
With regard to the title of the programme, we propose that this programme should henceforth be entitled Erasmus Mundus. This would make it possible to respect and maintain the principle of cultural diversity, which we all consider to be of the utmost importance and which is a driving force of our Union. This programme covers the period 2004 to 2008. It proposes four actions which are all very specific. First of all, the creation of 250 Masters Courses, which we shall call Erasmus Mundus Masters Courses. These courses will be selected for a period of five years and will have to involve at least three higher education institutions from three different Member States. They will lead to officially-recognised degrees. These Masters Courses will be open to students and university teachers from third countries and I would like them to be widely available to students and university teachers from the European Union so that they can also take advantage of this 'European tour'.
The qualification of Masters Courses will, of course, be awarded according to the quality of teaching provided, but it should also take account of the quality of hosting facilities for students. The selection procedure must be carried out by a high-level selection board comprising leading figures from the academic world. By the end of their course, students must have learned or used at least two languages. Language-learning must, in fact, remain a priority for the European Union. As Mr Prodi pointed out, language-learning is one of the main ways of promoting genuine understanding between different cultures. We must continue to encourage the promotion of language-learning by all possible means, and this programme provides us with an ideal opportunity to do so.
Secondly, the establishment of a scholarship system. Substantial scholarships will be offered to 4 200 students from third countries, either directly or as part of a partnership programme between their own university and universities participating in a Masters Course. Scholarships will also be offered to 1 000 third-country university teachers, who will be invited to Europe for teaching and scholarly assignments with an average length of three months.
Thirdly, the creation of partnerships to strengthen and promote intercultural understanding. Higher education institutions will thereby be encouraged to establish cooperation with third-country universities.
Lastly, the final action is the international promotion of European higher education. A specific website will be created for the programme to provide up-to-date information on Erasmus Mundus Masters Courses.
In order to achieve all these objectives, we felt it appropriate to provide ourselves with the necessary means. That is why we have proposed to increase the budget to EUR 300 million, whilst ensuring that existing programmes do not suffer and taking account of the appropriate resources and conditions to be determined by the budgetary authority. On all these points, we have enjoyed extremely productive cooperation with the members of the Committee on Culture, Youth, Education, the Media and Sport, as well as the draftsmen of opinions. I would like to thank them for that.
In conclusion, I would like to express the wish that, in future, young students, university scholars and researchers from the European Union and the rest of the world will find our continent a source of learning, training and mutual understanding.
Mr President, ladies and gentlemen, I would like to thank the rapporteur from the bottom of my heart for the superb quality of her work and for the support which, throughout her work, she and her colleagues have given the Commission. I think, today, we are going to decide on a great programme. Erasmus was one of the flagship programmes in this area, and still is. I think when we talk about Europe to the citizens and ask them to name a European programme, Erasmus is the programme on everyone's lips and in their hearts. It is very important to speak of hearts, because identification with Europe also involves feelings, in particular the feeling of belonging to one big family. You need only watch Klapisch's film, Euro Pudding (l'Auberge espagnole), to understand how important it can be for young people to meet on the basis of common ideals and studies.
Today, therefore, we are extending Erasmus, this flagship programme of the European Union. We are extending it to the whole world, which is a very good thing because, as your rapporteur quite rightly said, we live in a time when we need to build bridges instead of walls. Erasmus World will indeed build bridges, bridges between Europe and the other continents.
This project is based on absolute respect for the competences of the Member States and the autonomy of higher education institutions. I shall sum up the content of the project in just a few words, Mr President, because your rapporteur has already talked about it. First of all, with regard to EU Masters Courses, we are talking about the fourth and fifth years of university study. These Masters Courses must involve at least three higher education institutions from three different Member States. They must offer a programme that includes a period of study in at least two of these institutions. What is extremely important, and on this point I agree with Mrs De Sarnez and with her fellow Members of Parliament, is that these young people, who are going to study at several universities to do their 'European tour', learn not only mathematics or law but also the cultural diversity of Europeans. This is a highly important message that we would like to get into the heads of young Europeans and young people from third countries.
Secondly, for young people from third countries and for university teachers, there is a scholarship system associated with EU Masters Courses. There are also, and this concerns Europeans in particular, partnerships between these EU Masters Courses and higher education institutions in third countries, seeking to encourage the opening up of European education and to strengthen its global presence. These partnerships also offer our European students an opportunity to study abroad. Naturally, we need to increase the attraction of our higher education by means of activities designed to promote our universities. The proposal includes technical support measures, as necessary, and the budget is set at EUR 200 million.
Mr President, if I may, I shall briefly say what the Commission intends to do about the numerous amendments which have been tabled, so that the speakers might make informed speeches. I shall mention, first of all, Amendment No 1 tabled by Parliament. This is the last time I shall say Erasmus World. Parliament has proposed Erasmus Mundus, and Erasmus Mundus it shall be.
You all know very well how important multilingualism is to me. If we create an Erasmus Mundus programme involving a number of universities in several countries, linguistic diversity must clearly be part of Erasmus Mundus, as it is the basis of cultural diversity. I shall, therefore, say yes to Amendment No 4 and to the content of Amendment No 53, or rather, in the long run, Amendments Nos 67, 69 and 77, since they replace it. I presume these will be reworded in order to avoid any prejudice as to the language used for teaching. We also accept the content of Amendment No 29, or rather Amendments Nos 70 and 76 which replace it, and Amendment No 51. In order to maintain the internal coherence of the text, however, they must be combined with Amendment No 53. I cannot accept Amendment No 68 because it seeks to eliminate the promotion of linguistic competence and intercultural understanding, which is completely the opposite direction from that we wish to take.
I shall now come to occupational training. I understand what the Members are saying in wanting to foster occupational training. The Erasmus Mundus programme, however, concerns the field of higher education. The Commission cannot, therefore, accept Amendments Nos 12, 15 or 45. Amendments Nos 18 and 46 can be partially accepted, since references to training will be deleted.
With regard to brain drain, we have always based our thinking on the principle that Erasmus Mundus would have to attract young people from third countries to Europe and then encourage them to return to their own countries, because it is in their own countries that they will have to build on what they have learnt in Europe. The Commission, in this regard, can accept the spirit of Amendment No 24, which must be reworded. Amendment No 7, on the other hand, cannot be accepted, because the aim here is not development cooperation, and nor can Amendment No 78, since the programme cannot provide students from third countries with support relating to their return to their home country.
With regard to equal opportunities, as a woman, I naturally agree with the idea of equal opportunities for women, but this is perhaps not the focus of Erasmus Mundus. We must observe a certain balance. Amendment No 5 seems to me to be balanced, as does Amendment No 23, at least in spirit. On the other hand, I think that Amendments Nos 61, 64 and 65 are in danger of creating excessive operational focus on these issues.
As far as comitology is concerned, we cannot accept Amendment No 42 which seeks to associate competent bodies with the work of the committee. Nor can we accept Amendment No 33, which requires excessive involvement of these bodies in implementing the programme.
As for the budget, I fully understand what the rapporteur said. For now, the Commission can only maintain its initial proposal. It could, however, review its position in light of a possible increase in the ceiling of heading 3.
A large number of amendments aim to clarify, simplify or reinforce the text. The Commission accepts them, with the exception of Amendments Nos 27 and 30, where the attempt to simplify the text would detract from the meaning.
The Community's role in programmes is, of course, laid down by Article 149 of the Treaty, and is also determined by respect for the autonomy of higher education institutions, which is a sine qua non condition. The Commission cannot, therefore, accept any amendments which jeopardise this autonomy
Most of the amendments concerning the selection process have been accepted, with the exception of Amendments Nos 52, 54 and 58, because these impose criteria that run counter to the main objective of quality - and quality is extremely important for Erasmus Mundus - and Amendments No 55 and 57, because they introduce an excessive level of operational detail for a legislative text.
Nor can the concept of specific regions contained in Amendment No 3 be accepted. This is also the case where Amendment No 6 is concerned, which makes a premature reference to future programmes, and Amendments Nos 19, 72 and 73, since they restrict the definition of visiting scholars. Nor can Amendment No 74 be accepted, since it prevents access for private bodies to action 4. This is also the case where Amendments Nos 71 and 75 are concerned, which seek to eradicate Erasmus Mundus Masters Courses. The entire programme is, in fact, based around these Masters Courses.
In short, the Commission can accept 39 of the 66 initial amendments and 5 of the 12 amendments tabled after the vote in the Committee on Culture, Youth, Education, the Media and Sport. In relation to timetables, the target is the academic year 2004-2005, which means that the call for proposals should be published in November this year. The adoption process must not be delayed and I therefore trust that Parliament and the Council will be as swift as possible.
Mr President, we have the opportunity here to do something great, to instigate a programme that will be understood and appreciated by the citizens and which will generate benefits for future generations, in particular with regard to understanding. We are extending a hand today, and I am sure that many others will do the same.
Mr President, Commissioner, ladies and gentlemen, I would like to congratulate Mrs De Sarnez on her excellent report and thank her for her good and constructive cooperation. The Erasmus Welt programme, which is so important to the future of the European Union, shows how important and sensible it is that Parliament's committees should cooperate well with the Commission.
The Commission proposal is supplemented by the amendments tabled to it, which also put it on a broader foundation, especially in financial terms, with EUR 300 million instead of the proposed EUR 200 million. New programmes, especially in the fields of education, culture and youth, which represent important investments in our future, raise again and again the key issue of where we are meant to get the money from if there is none under the heading provided for that purpose. Where is the money supposed to come from if we are disinclined to cut back other similar programmes under the same heading? This question has to be put and answered in this plenary more than once, and I can see the same problem arising with Mr Mauro's report on eLearning.
Our Parliament has the traditional policy of defending existing programmes. In its legislative capacity, the Council can indeed see how important these programmes are, but as a budgetary authority, it is unwilling to allocate more funds to Heading 3. The current Financial Perspective, which still has until the end of 2006 to run, leaves an extremely small amount of foreseeable room for manoeuvre. That will, in any case, affect the first three years of the Erasmus World programme. The Lisbon strategy, though, which we are pursuing, might well make this a good opportunity for us to show our colours. What priorities do we want to set for the distribution of the funds available, if we want to achieve the transformation into a competitive, dynamic and knowledge-based society, as was reaffirmed, yet again, by everyone at the Brussels Summit just over two weeks ago? With this in mind, we should be putting the case for this important new programme to receive appropriate funding, to the tune of EUR 300 million.
Let me then repeat my urgent appeal to the Council to join with us in looking forward and going ahead with this. As a member of the Committee on Budgets, I have to reiterate that the present situation will very probably result in a redeployment of the funds under Heading 3 in order to guarantee compliance with the financial upper limit. It might make sense, in the first instance, to reallocate funds from those action programmes for which no financial framework has yet been laid down in the Financial Perspective, or for which such a framework is to be decided on by way of codecision after 2007.
Mr President, I would first like to convey to Mrs De Sarnez my most sincere congratulations. In the Committee on Culture, Youth, Education, the Media and Sport, we all caught from her an enthusiasm for this new and important project, and let me say loud and clear that our discussions of it brought us joy because we had a sense of playing our part in shaping the future. So, as well as extending congratulations, let me also thank the Commission, and Commissioner Reding, for submitting this programme to us, so that together we are making a contribution to investing in Europe's future and in that of the younger generation. I believe that Erasmus World is the logical continuation of the Erasmus programme, with which we are all familiar, and which has helped generations of young Europeans to get to know the other countries of the European Union as well as their own.
Erasmus World is now going one step further, both inwards and outwards. Its inward dimension involves something that, even a few years ago, we would have thought impossible, namely that the European Union, and its Member States in particular, are willing, on the basis of their own decisions, of the Bologna Process and the Lisbon resolutions, to cooperate more intensively at university level. An EU quality mark for Masters' courses - excellent! This will bring us closer together, and, together, further forwards. That makes this new programme an important step for us all in improving the situation as regards a shared European education.
In its second step, Erasmus World opens the way for postgraduate students from third countries to study at European universities. That is what we want a forward-looking intercultural dialogue to involve. Has there ever been a time when a contribution to this intercultural dialogue was more needed than in the present days and weeks? So let me conclude by appealing to the Council in these terms: you cannot, in view of the terrible conflicts in Iraq, afford not to provide the necessary funds for this programme - which amount to at least the EUR 300 million that Parliament has called for! All of us here are duty bound to take an especially responsible approach to investing in this area.
Mr President, Commissioner, first I wish to thank the rapporteur, Mrs De Sarnez, for her exhaustive survey of the Erasmus World programme and for her excellent cooperation, although we did not succeed in reaching consensus on quite everything. What is most important, however, is that the Committee on Culture, Youth, Education, the Media and Sport has managed to deal with the Commission proposal swiftly. I also hope that consensus can be quickly reached with the Council so that the programme can be got fully under way from the start of next year.
There is a clear need to make Europe a more attractive place and to strengthen the identity of European higher education. At present, the majority of international exchange students go to the United States of America. That country has a long tradition of receiving foreign students, in the form, for example, of Fulbright scholarships. Each year over half a million young people from other countries study in the United States. In Europe, the corresponding figure for the number of students from countries outside the Community is around 400 000. More than three quarters of them come to the United Kingdom, France or Germany: to the three big Member States.
The opportunities offered by European universities are thus hardly being taken up at all at the present time. The same goes for the added value that could be achieved through university networking. The Erasmus Mundus Masters Course programme aims to rectify all these failings by establishing a European Union Masters degree for students from third countries in partnership with three European higher education institutions.
In the Committee on Culture, Youth, Education, the Media and Sport we pay a great deal of attention to linguistic diversity in Europe. It is perhaps for that reason that the majority on the committee wanted to add the paragraph to Article 4 stating that the purpose of the programme is the 'promotion of language skills, in particular by the use of two languages spoken in the countries in which the institutions involved in the Erasmus Mundus Masters Course are located'. I fear the worst, in that such a stringent rule will go against the basic aims of the programme. Erasmus Mundus is not a language programme: its purpose is to enhance the attractiveness of European higher education. Let us for example consider the case of a degree course in biotechnology under the Masters programme, to be undertaken in partnership with higher education institutions in Finland, Latvia and Estonia. I am sure a requirement to study the language of these countries would do little to enhance the attractiveness of the programme in the minds of young people interested in biotechnology. This is not a problem that just concerns the northern fringe of Europe, but just as much Portugal and Greece, for example. I certainly hope that this requirement, so precisely defined as it is, will be deleted in the vote in plenary.
Mr President, although I wonder whether it is really so important whether the programme proposed by the Commission should be called Erasmus World or Erasmus Mundus, I would like to thank Mrs De Sarnez for her thorough report. The Commission's proposal has come at exactly the right time. Europe wants to become the most competitive knowledge-based economy in the world, so it is good that it is emerging as a continent in which the standard of university education is high, so that it is worthwhile for foreign students to come and study here. Promoting mutual cooperation can only benefit the universities.
Although some parties in my country are suggesting that it is not really necessary to learn two foreign languages, I would like once again to emphatically express my support for the European Parliament's proposal to give third-country students the opportunity to learn the languages of two host countries via this programme. You only have to look round in this Parliament to see how necessary that is. A knowledge of languages not only helps graduates to be more competitive in the labour market, it also increases their cultural stock-in trade.
I would, however, like to make a comment about this report. The programme is intended for students and universities all over the world, and I would like to urge that we pay extra attention to universities in the developing world. Education is the best weapon in the fight against poverty. By giving students from the developing world the opportunity to complete their knowledge in the European Union, we can contribute to the distribution of knowledge in their own countries. We must, of course, ensure that they do not stay in Europe, because the programme is not intended to boost the brain drain. If European universities are prepared to work together with universities from the developing world, that will be sufficient reason for students to want to return to their own countries and to pass on the knowledge that they have acquired to their compatriots. In this way, we can, via this programme, make a significant contribution to improving the standard of living everywhere, including the developing world.
Mr President, ladies and gentlemen, Commissioner, perhaps the expression 'knowledge-based society' deserves further consideration. I am a research scientist in my country and I cannot hear the expression 'knowledge-based society' without flinching. I feel it is important to highlight two points in this regard. First, what is the language of knowledge? If Europe can contribute something to the mundus, to the world, well, it is precisely its linguistic diversity. It has been repeated time and time again, and I in turn would like to reiterate that it is essential for linguistic diversity to go hand in hand with cultural diversity. If we have a European project, if we also want to show what Europe can give to the world and receive in return, it will be achieved through the linguistic expertise that is so well represented in Parliament. All we ask is that this should also be the case in universities. Thank you, Mrs De Sarnez, for having emphasised this point.
Now, the language of knowledge is one thing, but knowledge itself is quite another. Commissioner, you said that you accept certain amendments but not others. You are happy for us to point out that equal opportunities are essential but you do not want this to be given too much emphasis. You accept - and these were my amendments - that, overall, there is an objective of equal distribution between the so-called 'hard' sciences and the 'literary' sciences, but you do not want that to be a selection criterion, if I understood your comments today correctly. I am happy to go no further than principles and guidelines. In order to belong to the world of research and higher education, however, we are quite aware that there must also sometimes be restrictions and that objectives need to be emphasised and in more than just a few words.
With regard to the humanities, think of the Sixth Framework Programme for research. Until the Fifth Framework Programme, the humanities were a means, rather than an objective of research; they could assist the other sciences but they were not considered to be separate sciences as such in terms of funding research. Since the Sixth Framework Programme for research, the humanities have a clearly-recognised place, and I am particularly happy about that.
Commissioner, I would like the points concerning equal opportunities, such as an equal balance between all sciences and all disciplines, to be more than mere words. I would like it to be genuinely possible to promote them with regard to the movement of students and young researchers or future researchers.
Mr President, Commissioner, Mrs De Sarnez, ladies and gentlemen, I am glad that this programme is entitled 'Erasmus Mundus'. I am glad because it refers back to a shared root, from which sprang the cultural and linguistic diversity of the European Union. On the subject of diversity, I would like to emphasise how close to our heart it is that this long-standing objective of the European Union should be reflected in the requirement for written and oral competence in two EU languages in addition to the mother tongue. This is an objective that we should consistently pursue.
My fellow-Members have already mentioned so much: equality of opportunity and the fight against poverty are goals towards which the European Union is expected to strive. What else is still expected of this Union of ours? For what can we still be a motor? What do we expect of ourselves, and what do we have to offer? Here too, I am repeating myself and merely saying what has already been said, but we must again lay stress on one fact. It is that we can offer an area of tolerance, a space full of respect - something that cannot work without education - as well as a space for intercultural dialogue and intercultural competence. That cannot work without education.
That too leads me to appeal to the Council, for it can work only if we are ready, right now, to invest, if we replenish Heading 3 rather than simply capping it and saying that we will squeeze it out of something else. Whilst we are not meant to be debating what that 'something else' is to be, it is something that we still have to talk about. As Mrs Wenzel-Perillo said, this question has to be put here more than just once. We have to show our colours! The investment in education that we are making today will bring forth a harvest that will bring gladness not only to us within the EU, but also beyond its borders. That is what is expected of Europe!
Mr President, one of the European Union's key achievements has been the ability to promote educational cooperation programmes. There are now European-wide programmes operating in all elements of our education system.
We live in an internal market where there is free movement of people. If the European Union as a political entity is to grow and prosper, we must ensure that its schoolchildren are given opportunities to learn different languages, to experience the education systems of other countries within the European Union. Promoting social and educational interaction between students can only serve a positive function.
From an Irish perspective, investment in education has made it possible to tackle unemployment and emigration and allowed our dynamic young workforce to participate in a meaningful way in the work of economic development. The EU Erasmus programme is one of the most popular educational programmes operating within the European Union. It has been in existence since the mid-1980s, and provides educational opportunities for students from within the European Union and the applicant states to study in different Member States.
Since the EU Erasmus programme was originally set up, over one million students in Europe have already taken part in this important educational initiative. In fact over 100 000 different students now participate in this programme on an annual basis. The report which we are dealing with today relates to the setting-up of a new Erasmus World initiative which is due to come into operation in the year 2004.
The European Commission has proposed a budget of over EUR 200 million for the administration of the EU Erasmus World initiative for the years 2004 to 2008. The key elements of this initiative, as has been outlined, include provision of educational exchanges between colleges in Europe and other educational colleges from around the world. Moreover, financial support will be given to both students and educational staff members who are participating in the Erasmus World initiative. Funding will also be provided for conferences and seminars so as to promote educational and student mobility between the European Union and colleges around the world.
This initiative is yet another clear example of the European Union seeking to bring forward proposals which will help to promote and increase the standard of education within the European Union and beyond.
Mr President, Commissioner, ladies and gentlemen, I would very much like to underline the fact that Mrs De Sarnez, by using the title 'Erasmus Mundus' has found the right expression, and I am glad that she has. It needs no explanation; that this is a better description than Erasmus World is self-explanatory. For 'Mundus' shows that we have a multiplicity of languages and do not express ourselves in only one language, the so-called lingua franca, English. So I am glad that we have chosen the Latin word.
Mrs De Sarnez' report takes up three points that are of great importance to us on the Committee on Culture, Youth, Education, the Media and Sport, and also in my group. The first is the European dimension and the European value that the opportunity of mobility adds to education. Secondly, Europe is given an enhanced presence on the international stage, becoming more attractive and also more competitive - particularly in the field of university education.
The third point is the accent on language learning, and here I want to contradict all those who have said that this is not important. I am glad that this additional amendment is there, for it is the learning of our region's languages that helps the people who come to us to grasp its cultural diversity. Fourthly, the increase to EUR 300 million reflects the desire to create a real European educational area. If, on a Sunday, I talk about how important that is, if I make statements about it in Bologna or in Lisbon, only, on Monday, to fail to make the money available, then the written word is worthless. That is why we should remind our masters in the Council that they now have to make their contribution, in order to do justice to the high expectations they have of themselves.
The stunning success of the Socrates/Erasmus programme, on which I was the rapporteur on more than one occasion, is the inspiration behind this new programme. Erasmus has enabled a million students to study, and both programmes, which are mutually complementary, make it possible to gain an additional qualification abroad. They also facilitate access to European languages, to European culture and to European values. They are indispensable in terms of cultural understanding and dialogue, both of which have been mentioned a number of times today.
This means that the limited budget that we have must be replenished. That is an obstacle. There is also a lack of demand on the part of teachers, for whom there is the hindrance that what they do abroad is often not recognised at home. With the new programmes, that are soon to follow, in mind, we have to give some thought to how we can really harmonise these programmes with each other. I would also like to make another appeal that has not so far been heard today. It is an appeal to the Convention, that these measures - Socrates, Erasmus, Erasmus Mundus - should not be merely support measures, but rather supplementary competences, which we value, and which constitute the heart of the European Union. That is something you could find out if you were at last to talk with the public instead of constantly peering at your books!
Mr President, Commissioner, ladies and gentlemen, as we have heard today more than once, it is important and a matter of urgent necessity that we should make every effort in order to boost Europe's attractiveness as a knowledge base and thereby draw closer to the Lisbon objectives. At the moment it looks more as if we are moving away from them.
Erasmus World can be an opportunity to make up this deficit. It is the exchange of knowledge between Europe and third countries, rather than the concentration of knowledge in Europe that is the basis on which we will reach our objective. The programme is aimed widely, at institutions of higher education and postgraduate students all over the world, at students within the European Union, who can go abroad, and at scientists and academics from third countries.
I do believe, though, that it is important for our students who go abroad that the necessary recognition of academic achievements and degrees should be pushed through and improved, and that Erasmus students should have study abroad improved and made easier for them.
I would also like to emphasise that I am very much in favour of equality of opportunity or a balance in men and women's participation in this programme. Neither in terms of the countries' participation nor of the academic disciplines do I want this to be treated as secondary. If we do not pay attention to equality of opportunity from the very outset, we will have problems with making it a reality later on.
I would also like to briefly address the issue of multilingualism. On this, opinions differ, but I do not think that participation in this programme can be dependent on it, as the Masters' courses have their own priorities, and the students accommodate themselves to them. I do indeed think that linguistic diversity has a part to play during courses of study, and I also believe that people must have the opportunity to participate in language courses, but that they should not be considered to be admission criteria for the bursary.
Let me just say something about the financial arrangements. We are glad of the EUR 300 million, but it is not acceptable that this should be deducted from other programmes. If this is not to go against the idea of promoting a knowledge-based society, there must be additional funding.
Mr President, the loud, sustained applause that greeted the presentation of Mrs De Sarnez' report is indicative of its value and excellent quality.
European added value has been mentioned with regard to Erasmus Mundus. There is also Parliamentary added value through the amendments which Parliament will make to this European response to the challenge of global competition between universities. This challenge consists of responding to the brain drain by attracting brains, without imitating formulas from outside Europe, while developing a specific objective: linguistic diversity. A knowledge-based Europe is a multilingual Europe, the development of an original system of movement between universities, a vision of the organisation of the academic Community as a network: these are the innovative elements. What are we asking for in order to achieve this? A small budgetary increase, a little budgetary oxygen for Erasmus Mundus, a small financial step, Mr President, for a great leap towards excellence.
Mr President, Commissioner, ladies and gentlemen, at present our thoughts cannot but be with the people of Iraq being slaughtered by the British and American invaders, under the complicit gaze of the European Union, which is only interested in how to acquire a share of the spoils. However, we are required to take a stand on other issues, such as the issue we are examining.
The proposal for a decision which we are debating introduces the Masters Course of the European Union and, secondarily, funds access to it for students and teachers from third countries. The first, in blatant violation of Article 149 of the Treaty, is yet another step towards the imposition of a specific higher education model, which is none other than the notorious Bologna model. The programme has not been opened up to third countries in order to help them develop their manpower. It is being used as a cover to push through the Masters Course and as a mechanism for cultural penetration by the European Union, as the prerequisite to economic penetration and the strengthening of its political influence at international level. Typically, the text states that Europe's political and commercial success in the world depends on a better understanding and the ties which future decision-makers in third countries will have with Europe.
The basic objective of the European Union in the field of education is to supply the European monopolies with cheap labour which, rather than knowledge, merely has the skills required at the time. That is the reason for the need for convergence in the structure of studies on the basis of the Bologna standard, with three years' undergraduate study for the large mass of students, two years' specialisation for the select and a three-year doctorate for the crème de la crème. In Greece in particular, which has still not officially assimilated undergraduate degrees with three-year degrees, adopting the proposal which we are examining would speed up the relevant reforms.
In addition, the European Union is trying in the proposal for a decision to promote the European higher education market within the framework of competition with the United States. This, of course, depends on the creation of such a market and the adaptation of European universities to its laws and priorities. The result will be the complete commercialisation of education, a sign of which is the quality mark for courses referred to in the text, as if they were cars or oranges. The quality assurance and evaluation mechanisms under consideration are merely mechanisms for education to respond to the needs of industry.
The Communist Party of Greece is categorically opposed to the proposal for a decision because it interferes with curricula, it strengthens the privatisation and commercialisation of higher education and it promotes the splitting of undergraduate studies into two cycles, in accordance with the Bologna model, and the subjugation of post-graduate study to the demands of the multinationals, contrary to the interests of students, lecturers and the people of the European Union.
The least we demand is for action one, the European masters, to be removed, and I have submitted a proposed amendment to that effect.
Mr President, I would like to welcome the Commission's proposal to set up a programme to encourage student and scholar mobility around the world. I also wish to congratulate Mrs De Sarnez on her work on this report.
European universities have much to offer the world in terms of their scientific and teaching excellence. I therefore welcome a programme which will enhance and strengthen the attractiveness of European higher education. Moreover, it will allow this sector to compete with other countries, particularly the United States and Canada, in attracting talented and motivated students and scholars from third countries.
In this respect I welcome the proposal to increase the multiannual budget from EUR 200 million to EUR 300 million. That is very important as long as it does not impede and take money away from important programmes such as Socrates and Leonardo da Vinci. Nevertheless, the Erasmus Mundus programme should not only benefit European universities but also contribute to the improvement of standards of living, to the development of human resources and the raising of poverty thresholds in third countries.
I reiterate the point made by other speakers that it is very important for us to develop the linguistic capacities of our students throughout the European Union. There is no point in talking about a Europe of diversity unless we provide people with the proper skills in languages that will enhance that goal.
Mr President, there is a degree of latent conflict between the principle of competition and the principle of cooperation. The European Union wants to see its university system compete with that of the United States, not only in terms of standards of excellence but also in terms of attracting students from third countries. The more it is able to do so, the more it will improve the balance between a crucial transatlantic alliance and western civilisation itself. It will also further strengthen the bases of democracy. To my knowledge, North American universities' policies for attracting and retaining the finest minds are designed more to assure their own interests than those of the countries in which these minds originate. Cooperation, in this case, takes second place to competition.
The Commission's ideas in this field are somewhat more cautious, because they refer to encouraging 'cooperative approaches', in other words, approaches that ultimately seek to ensure the 'refoulement' of third country nationals who come to study for degrees in Europe. There are other aspects, however, that have given a clear advantage to the United States, since if we are to resolve the same problem in Europe particular attention must be paid to these aspects. Amongst others, these are the language, the quality of teaching and the reputation of the institutions and programmes, the variety of subjects these programmes cover, the recognition of diplomas awarded in the country of origin, legislation on residency, enrolment costs and the availability of scholarships.
The use of only one language, the enormous competition between university institutions and the enormous variation in quality, the constant concern to attract and retain the finest brains to which I have just referred, and the great variation in the cost of enrolment and course fees, which are as a rule quite high, characterise an education system that attracts many more students from other countries than the European university system does.
In Europe, another problem arises immediately as a result of the disproportionate number of students applying to universities in the United Kingdom, France and Germany compared to those applying to universities in the other Member States. Around three-quarters of these students apply to universities in the three countries to which I have referred. To this we should add the issue of Europe's linguistic mosaic - for which, where higher education is concerned, a universal and satisfactory solution has still not been found - in order to ensure the balanced distribution of potential students. It goes without saying that language learning for university students is not the same as simply learning the basics of the language of the host country. However many courses in the language of the host country might have been provided before students attend an advanced course, however many parallel courses the universities open to their foreign students, it is clearly unrealistic to think that in a short space of time, we can reverse the trend that currently benefits the United Kingdom, France and Germany.
This relative scepticism, Mr President, is not a reason to vote against the excellent report by Mrs De Sarnez, or to fail to applaud the excellent initiative by the Commission. It is a reason, however, to attempt to develop a solution to the set of problems to which I have referred - a solution that is still far from satisfactory - and also, for this very reason, to attempt to ensure that this set of problems is given an appropriate budgetary allocation.
Mr President, Commissioner, the number of students on the move is greater now than ever before, but the present situation is that the majority of international exchange students do not necessarily choose Europe as a place in which to study. I believe that one reason for this is that we have not yet entirely succeeded in combining the individual strengths, the diversity of the education we have to offer, and also our wide experience in networking.
It is my opinion that this 'Erasmus Mundus' programme can help here. Promoting cooperation with third countries will also improve still further the quality of university education in Europe. What is also lacking, in my view, is a recognisable and clear-cut European identity for higher education. That is perhaps why many graduates and scientists prefer to do their research and studying in America. I think this attractive programme for high-quality education will do something to counteract this tendency.
I would like, at this point, to extend sincere thanks to the Commission, and also to the rapporteur, Mrs De Sarnez, for this initiative. Mrs De Sarnez also deserves special thanks for having managed to negotiate an acceptable compromise with the Committee on Budgets, so that 'Erasmus World' is not funded to the detriment of already existing programmes. We have heard it said so often that young people's education, being an investment in the future, is no place for austerity measures.
Mr President, I would like to congratulate the rapporteur, Mrs De Sarnez, on the excellent work she has done. Ladies and gentlemen, I believe that the Erasmus report represents a further step forward because, at the moment, although there is free movement of workers, we do not have free movement of students in the European Union. I say this because we must face the fact that students from one country cannot move to another country to continue studying or to work because of differences in school curricula or because their studies or qualifications are not recognised.
The Erasmus mundus programme is finally going to try to overcome these obstacles, contributing to the development of quality education and allowing freedom of movement within the European area. Furthermore, this is going to contribute to improving two vital aspects for the citizens of the European Union: understanding of our different European cultures and the very important issue of knowledge of languages.
With regard to cultures, we must be aware that if we want a united Europe we must invest in it. There is nothing free in this world. And we must reflect this in the budgets of the European Union by investing more in the education and the culture of our young Europeans because, let us not forget, they represent the future of the European Union.
With regard to languages, I agree with certain fellow Members that it is essential that the future citizens of the European Union speak one or two languages, apart from their own, so that those people will then be able to move freely from one country to another without having to deal with the obstacle of not being able to speak the languages of other countries.
Therefore, Erasmus mundus is a great step forward, it takes account of different cultures. The mobility of students will promote understanding between different cultures and improve knowledge of languages; it will prepare citizens to be able to work within a global society; it will create an employment exchange within each institution - this is very important since it will help young people to find their first job, which is always so difficult to do; it will also put the European Union on the map in terms of advanced studies, because certain other countries were ahead of us in this respect. It will also involve the business sector, which I believe is very positive, since many of these young people will later have to start work within the company world.
I would therefore like to congratulate the Commission on its initiative and the rapporteur, Mrs De Sarnez, on her excellent report and for all the work she has done so that it can come to fruition. I only hope that the success of the Erasmus mundus programme marks the beginning of the success of many more programmes in the future.
Mr President, I would firstly like to congratulate the Commission, because I believe that this project - which we are now christening Erasmus mundus, thanks to Mrs De Sarnez's fortunate idea - is coherent with the rest of its policy, since it opens up the world to us, it recognises that there is a form of globalisation which we must confront through active and positive policies, and at the same time, it recognises the importance that postgraduate studies are taking on, and must take on, in Europe, as well as European Masters degrees. I believe it is an important and reformist document.
I would also like to congratulate Mrs De Sarnez on her common sense and her open spirit, because that is the best way for us to work together.
There are certain points which I believe are interesting, but which concern me. In this regard I do not agree with my friend, the communist Member Konstantinos Alyssandrakis. I believe that European Masters and postgraduate programmes should help the universities to create partnerships amongst each other; so that they can make free use of the world scene to come together, without external controls, except quality indicators. I believe that no police authority can determine the limits of knowledge and partnership.
Furthermore, I believe that at such a dynamic time for society, we cannot work if we do not allow the people to work in partnership and for the universities to meet, to seek common ground and make decisions. We must simply 'bless' - to use a very classical term - their actions. What do worry me - and I address this to the Commission - are the quality indicators, because I am afraid of borders of States and countries. In this regard, I would go as far as to suggest that we should give more support to the establishment of European universities and institutions of a European nature, which, together with the States, would serve as experts, as 'stake holder' bodies and as genuine beneficiaries of the programme. These bodies must truly cooperate on these projects and in this way they will also ease the Commission's burden.
Furthermore, I believe it is very important to create institutional incentives. For this programme we must not just support students, but we must also reward those universities which work and meet together, and those which carry out the greatest number of exchanges with third countries, because we must create enthusiasm; we must stimulate this process which, by means of the Erasmus programme, has been a success, even if it has been very slow.
We will only succeed if we accept the difficulties faced by universities in implementing this policy of approximation and if we help them in this new experiment.
Finally, I also believe there should be more help for the poorest students, since many of them are not able to join in with the programmes.
The debate is closed.
The vote will take place tomorrow at 11.30 a.m.
The next item is the report (A5-0080/2003) by Mr Mauro, on behalf of the Committee on Culture, Youth, Education, the Media and Sport, on the proposal for a decision of the European Parliament and of the Council adopting a multi-annual programme (2004-2006) for the effective integration of Information and Communication Technologies (ICT) in education and training systems in Europe (eLearning Programme) (COM(2002) 751 - C5-0630/2002 - 2002/0303(COD)).
Mr President, before focusing on some specific points, I would like to say an informal 'thank you' to the European Commission, in the person of Mrs Reding and her colleagues, and the Greek Presidency, in the person of the Minister for Education, and Mr Tsiakaris, the chairman of the education committee. It is their availability, in particular, during these two months of intense work, which has enabled to us to respect the timeframes we set ourselves for the adoption of this report, which, I have to say, has been produced in a very short space of time.
I would also point out that the amendments to the European Commission's proposal have been agreed with both the Commission's services and the Council representatives. We are all quite aware that our greatest achievement in adopting this programme will be precisely launching the related calls for proposals in a short space of time.
A lot of progress has been made with regard to eLearning since the Lisbon Council in March 2000, and we have now moved from the proposal for action to implement new technology in the field of education to a legislative resolution which will lead to a genuine multi-annual programme.
As I pointed out previously during the work on the Commission's first communication, particular emphasis has been placed on the role of teachers as a channel enabling the development of digital literacy in our schools. This is why the issue of training teachers or, in any case, equipping them to make use of the new technologies, is an absolute priority, and the endeavours which can be glimpsed in some pages of the Commission proposal must certainly be rewarded and supported.
I nonetheless consider it advisable to make some changes to the Commission proposal, particularly as regards the multi-annual budget. The question I asked myself at the start of our work was: what should be regarded as an 'appropriate' budget for an ambitious multi-annual programme such as this? It is not easy to answer this question because resources for culture and education always seem to be particularly limited. What encouraged me and prompted me to persevere in this matter was the proposal made by the European Commission itself in the 2003 budget: budget line B3-1000 has been allocated EUR 18 million in commitment appropriations for the preparatory actions in the 2003 budget.
The reasoning behind my decision to amend the Commission's current proposal of EUR 36 million is this: would it not be unusual to spend less each year on a multi-annual programme than on the preparatory actions which preceded it? In this sense, I think the Commission should be grateful to me for pointing out to it that, actually, EUR 18 million multiplied by three equals EUR 54 million, which would appear to be a more appropriate figure.
The question of the distribution of the budget warrants further emphasis. Initially, in the Commission's proposal, 25% of the budget was dedicated to fighting the digital divide. I want to clarify why I have called for this amount to be reduced in my amendment. I am absolutely convinced of the need to fight the social causes of the digital divide. I am equally convinced that the funding should be sought within other Community instruments - the Structural Funds, the European Social Fund and the Leonardo da Vinci programme - because, if we were to wait in order to use the eLearning funds to respond to the need to bridge the digital divide, even then providing essentially only the most basic of responses, almost the entire budget for the eLearning actions would be used up.
As regards the E-twinning of European schools, in line with the objectives adopted in the European Parliament's previous resolution, I wish to stress that training teachers remains a priority within the programme. I want us to reflect on the fact that, on average, 90% of primary schools, 98% of secondary schools and 99% of vocational and technical schools in the Member States were connected to the Internet in 2002. However, only 39% of primary school teachers, 50% of secondary school teachers and 58% of teachers in vocational and technical schools used the Internet as a teaching instrument. These averages actually conceal dramatic differences between Member States: while the average for Denmark is approximately 75%, the corresponding figure in Greece is not even as high as 9%.
These figures, which are clear enough in themselves, point to two conclusions. The first concerns the use of the Internet as a teaching tool. It is not just a matter of the availability of infrastructure or educational equipment; sometimes the problem concerns the training of teachers and educational organisation. The second conclusion concerns the use of technological resources. The goal can really become that of exchanging methodological and didactic good practice between teachers in various Member States, or the start-up of 'virtual training rooms'.
For these reasons, I consider that the Commission proposal should give greater weight to finding the most effective ways for teachers to integrate use of the Internet into their teaching and to encourage the dissemination of good practice in this sector.
Mr President, ladies and gentlemen, allow me, first of all, to thank the rapporteur for the superb quality of his work and the essential contribution he has made not only to this project but also to the eLearning action plan, which was the subject of his first report in 2001.
This proposal for a decision of the European Parliament and of the Council, seeking to establish the eLearning Programme, supplements the action taken at the Lisbon Council concerning the integration of new technologies into education and training systems in Europe. The goal is to achieve integration swiftly and effectively, but also in a critical, carefully-thought-out manner.
The Commission proposal is first and foremost a response to the Lisbon mandate, extended at Stockholm and Barcelona. It therefore carries a political message highlighting the importance of meeting the challenges of new technologies to create a knowledge-based Europe.
The new programme is designed to supplement and enhance the actions of existing programmes. It should make it possible to test new forms of cooperation and thus provide useful information for the new generation of programmes after 2006. The proposal of programmes is also the logical result of the preparatory actions that have been carried out, Mr President, over the past three years as part of the budgetary appropriations proposed by Parliament, which could not take place without a legal basis.
This programme has three main pillars. The first is digital literacy, a new range of essential skills for the knowledge-based society. Schools must provide pupils with these skills, as they do in the case of reading and writing. Apart from schools, this also affects the citizens and society as a whole. Digital literacy must therefore be a part of lifelong learning.
The second pillar is the virtual campus. The incorporation of new tools and eLearning methods concerns both traditional universities and distance-Learning universities. These new tools and methods can also make an extremely positive contribution to improving the high standards of European universities and their competitiveness at global level.
I believe the third action to be the most important, as it concerns our children. I was pleased to note Parliament's interest in this action. It concerns twinning schools via the Internet, which was, in fact, requested by the Barcelona Council. At your request, this action now has the clear purpose of acting as a lever for training teachers in the exploitation of new teaching opportunities provided by communication technologies and European cooperation.
As always in this type of programme, we should consider the transversal actions and technical assistance. The results need to be further exploited and the transfer of experience gained so far must be encouraged. This should be achieved not only through the various eLearning instruments and programmes, but by taking account of similar instruments and programmes in the Member States as well. Information and communication will therefore receive particular attention. In this regard, I would like to say that the eLearning portal has already been created. I inaugurated the portal just over three months ago at the Learntech event in Karlsruhe and the number of visitors is already highly satisfactory.
Mr President, I was interested to note the budgetary proposals put forward by the European Parliament, which demonstrate its support for the Commission proposal, and I would like to thank Parliament for that. Parliament is quite aware that, at this stage, the Commission can only maintain its initial proposal, which could be reviewed in light of a possible increase in the ceiling for budget heading 3 for the years 2004-2006. I would also like to tell your rapporteur that the Commission can accept 24 of the 29 amendments tabled by Parliament, which shows strong consensus between Parliament and the Commission. That is why I hope that the negotiations will be concluded as quickly as possible according to the interinstitutional procedures in force. I am pleased to note, Mr President, as I often do, moreover, the perfect agreement between our two institutions to make progress towards a Europe of citizens, and, in particular, smaller citizens, whose schools will become part of a network in the twinning operations.
Mr President, Commissioner, ladies and gentlemen, the Mauro report does indeed contain proposals for making this programme even more effective. It was already very good the way the Commission had proposed it, but the proposals Mr Mauro has made improve it still further. Above all, I believe that the apportionment of funds - as he envisages it - enables this programme better to meet the demands that we make of it.
I cannot see how these paltry resources are meant to enable us to bridge what is called the digital divide, which is for real and consists in the fact that, in some countries, many schools are equipped with computers, while, in others, very few have them. That is why we have tried something for which I also thank Mr Mauro, namely to make you more aware of this. Our amendment is among the twenty-four that aim to get schools communicating with each other and more money spent on equipping them with computers.
The other question, as to how we can close this digital divide between one nation and another, cannot be answered on this occasion. This is a gap that can perhaps be filled by using money from the Cohesion Fund or from the Social and Regional Fund.
This approach to the eLearning Programme must, as you said, be increasingly directed towards the creation of synergies between existing programmes and the eLearning Programme. If we attach particular importance to schools being linked up to each other through a network, that is something that can be firmly tied into the 'COMENIUS' programme, and which actually has been hitherto, probably without any support. I have seen this in many schools that I have visited in connection with the COMENIUS programme.
I believe, then, that this is where we have to forge a new partnership, one that promotes eLearning as an aid to language learning, as well as intercultural dialogue, above all in schools. When we talk in terms of a virtual campus, that of course relates to what we were discussing earlier in connection with the De Sarnez Report. There must be a close connection with Erasmus and Erasmus World. If we are to achieve the best results, we have to combine virtual mobility and physical mobility.
I would like, moreover, to underline what Mr Mauro said earlier. There is a massive shortage of teachers, and the attempt must be made, with the help of this programme, to compensate for it. Teachers should not lag behind their pupils, but really should be a bit further ahead, so that they can inject greater stimulus into this area. The eLearning Programme - as at present envisaged - is an important addition to all the educational programmes currently in existence. Again, sincere thanks for all the work you have done.
Mr President, Commissioner, I would like again to refer to the Lisbon Summit, which seems, after all, to have achieved a certain amount in the educational sphere, with new programmes being created in order to enable the Union to make good its claim to be the most competitive and dynamic knowledge-based economic area in the world. Among many equally important means to this end is greater and better use of information and communications technology. The eLearning Programme, as we have just heard, is now to promote still further access to European educational and training programmes in order to improve their quality and accessibility.
The enormity of the gulf between one country and another is demonstrated by the statistical data that Mr Mauro has just enumerated. There is good provision in schools, but the equipment is underused and the teachers lack the necessary skills, so there are grave deficiencies here, not to mention the gap between North and South. The fact that there is almost 90% use in Denmark, and only some 11% in Greece demonstrates to me that there is a great divide between these two countries and thus within Europe.
The proper response to this digital divide is integration into the other European instruments. This is where primary and secondary schools make up a very important target group, one in which I therefore believe greater investment to be needed. We can therefore wholeheartedly agree to this proposal for 40%, which should be the percentage in elementary and secondary schools.
In conclusion, let me stress that the success of educational policy is not dependent on the number of programmes, but rather on their being implemented and funded in a realistic way. This makes it necessary to increase funding from EUR 36 million to EUR 54 million, without adjustments taking funding away from other programmes. That is the only way, Commissioner, that we will achieve the Europe for small citizens to which you have just referred.
Mr President, I too should like to congratulate and thank Mr Mauro for the report now before us.
We are talking about a small programme, and a cheap one, even though it would cost EUR 54 million, but it is a step in the right direction, and it is high time it were taken. The new information and communications technologies are exciting and important, and it is very important that they be integrated into the European education and training systems.
The programme we are now talking about must not replace, but support and supplement the initiatives on the part of the Member States. I should like to take up from where Mr Mauro and Mrs Prets left off and, in all modesty, state that we have come a very long way with the new educational technologies in Denmark where 70% of primary schools, 81% of high schools and 92% of vocational and technical courses for young people have daily Internet access.
Everyone has something to learn, however, and it is therefore important to be able to use the programme for supporting the promotion and dissemination of best practice, for example by supporting school twinning. It is very important to share experiences of the new technologies in particular, and that is actually an exercise encouraged by the Internet itself. Indeed, mutual aid and the free exchange of ideas are part of the Internet's splendid philosophy. I am also quite certain that many teachers have benefited from exchanging experiences with their pupils, for the fact is that, in this area, young people have, in many cases, far greater knowledge and experience than their teachers. This too is something that this programme will get to grips with.
Education has been high on the agenda for the Lisbon, Stockholm and Barcelona European Councils, and, with the adoption of Mr Mauro's report, we are taking a step, albeit a modest one, in the right direction of complying with the important decisions taken at these summits.
Mr President, digital literacy is of course one of the essential skills needed to participate fully in the knowledge society in which we are all living today. Not having access to the Internet or lacking ICT skills is becoming a barrier to social integration and to personal development. A large number of jobs in services and industry now call for employees to possess all-round ICT skills, and that is why a programme such as eLearning is essential to achieve the overall objective of the 2000 Lisbon Summit, of making Europe the most competitive knowledge-based economy by 2010.
I agree with the rapporteur, Mr Mauro, that we should teach ICT skills from a very young age up to university level, and ensure that schools and universities and, more importantly, the teachers themselves, are capable of using all the new technologies. Nevertheless, we cannot forget that there are many disadvantaged groups unable to benefit from traditional educational and training provisions, who are consequently becoming increasingly isolated both socially and culturally because they are not digitally literate. I would endorse the point that has been made already regarding the importance of maintaining the 25% from the budget to bridge the digital divide. In many areas, not only in accession countries, but in my own area of Wales, which is an Objective 1 area, it is vitally important for us to maintain the 25%, because many of those communities have not yet bridged the important digital divide that is emerging.
Mr President, ladies and gentlemen, the fact that the European educational programmes need only to be developed further rather than needing to be replaced by new ones is a point in their favour, especially in an age of globalisation and technological change. They have proved their worth in such a way, and have been so successful, that we only have to adapt them to the new structures. The structure of eLearning is the same as in the example we were given earlier, Erasmus Mundus. We are all familiar with the Comenius programme within the great Socrates programme framework, which is about cooperation between at least three schools from different Member States. This programme is extraordinarily successful, achieving a high degree of efficiency with relatively meagre resources and great commitment on the part of both teachers and students. So I think it is tremendous that we have managed to use the eLearning Programme to strengthen this area of technology-supported school partnership. We have, unfortunately, always had to decry the lack of sufficient funds for mobility for existing Comenius schools, and now, thanks to technology, mobility is being multiplied, albeit in the virtual realm. That cannot, and must not, become more than an additional area. Whilst it cannot be a substitute for real encounters between people, it can be an immense help to our schools in building up a real awareness of the Europe that we share.
That is why I also enthusiastically welcome our desire to increase the estimate to 40%, and I would like to point out that, quite apart from bridging the digital divide, it is extraordinarily important not to lose sight of the need to develop European software. Of the software used in Europe, 80% originates in the USA. Whilst I am a friend of the Americans in bad times and good, I would like to see a more equal balance in the field of software, and so what I ask of the Council, not only as regards this programme, but also the other technological programmes, is that they keep an eye on the development and enhancement of European software and facilitate the support and promotion that this needs.
Mr President, Commissioner, the Commission proposal for an eLearning Programme shows that the decisions of the Lisbon Summit are being implemented, even if the ambitious aims of the strategy regarding full employment and economic success are in difficulties owing to the uncertainty of the global economy.
The eLearning Programme is also a good example of excellent cooperation between Parliament and the Commission. On Parliament's initiative, and for the second year running, the EU budget already has a special budget line to support eLearning. This year EUR 18 million has been allocated to this heading, B 3-1000. The Committee on Culture, Youth, Education, the Media and Sport has in fact expressed its concern that the Commission proposal will mean less being spent each year on the programme than has now been allocated for the preparatory actions. For that reason the committee is proposing that the overall budget be increased from 36 million to 54 million.
The Committee on Culture, Youth, Education, the Media and Sport is aware that the expenditure for its category of activity must be accommodated within the degree of manoeuvre reserved for heading 3 in the Financial Perspective, which is very restricted. Neither do we wish to haggle over the financing of multi-annual programmes that have already been approved. I would nevertheless like to draw people's attention to the fact that the opinion of the Committee on Budgets also makes reference to the discrepancy between the Commission proposal and the preparatory actions. It is the opinion of the Committee on Budgets, therefore, that there would seem to be genuine justification for increasing the appropriation, as proposed by the Committee on Culture, Youth, Education, the Media and Sport. Besides, it concerns such a small amount that it will probably go into the margin for error under heading 3.
The Committee on Culture, Youth, Education, the Media and Sport would like to stress the importance of school twinning via the Internet. The committee would like both primary and secondary schools to be included. The inclusion of primary schools is, I think, justified for many reasons. Networking via the Internet will provide brand new opportunities for small schools in remote areas to provide an opportunity for international studies and learning foreign languages and foreign cultures. As primary schools cover a whole age group there are good grounds for making such facilities available to them, also to prevent the digital divide, which is the other aim of the programme.
For everyone to be included in the information society it is vital that there is a sufficient number of teachers with information technology skills. The use of computers as a teaching tool is still very limited. In 2002, on average 90% of primary schools had an Internet connection, but only 39% of teachers used the Internet in their teaching.
There are still considerable differences in the extent to which the Internet is used among different countries, as we have already heard here. They will narrow only if there is action on the part of the Member States. The eLearning Programme at its best will only ever be an undertaking to support the equal utilisation of information technology and provide examples of how it can be used.
Mr President, first of all I would like to thank the rapporteur for his excellent report. I would just like to mention three points. It is a good thing that primary education is included in it, but I would also like to argue on behalf of older people and people who live in remote areas. We must not neglect these people. They will benefit from lifelong learning, and they can pass on their knowledge and experience to subsequent generations.
The second point is the importance of encouraging twinning between schools. There are great differences - this has already been mentioned - between the various regions within Europe in terms of the level of knowledge and the use of IT in education, and that makes it difficult for schools to work together. I would like once more to emphatically urge that we map out the current situation and also involve candidate Member States in this, because only then will we be able to achieve a more targeted approach for schools that are lagging behind, and this will hugely increase the range of options available.
My third point is that it is not only about quantity but also about quality. I expect the private sector, which created the eLearning Industry Group working party, to play a major role. Collaboration between the private and public sectors is, in my opinion, a very good thing. It will enable us to become the most dynamic knowledge economy in the world, and that is what we are aiming for.
Mr President, which of the mothers or fathers present does not know that feeling of embarrassment that comes from sitting next to your own child or a schoolchild at a computer? Even since my twins - who are now nine - were at pre-school, they have been showing me again and again how to use a computer, so I think I would need the eLearning Programme more than my children do. Leaving such personal matters to one side, I congratulate this programme, and also the rapporteur, especially on his calls for European software, for more European content and for European services. This is a responsibility for the Fifteen and for the European Union. It is one from which the Council, too, cannot be discharged.
I also welcome all the amendments that are intended to foster a critical engagement with the instrument of the Internet, not only on the part of school pupils, but also on the part of their teachers. Whilst much of this is good, there is one point on which, unfortunately, I am unable to agree with you. The digital divide between the Member States is something that the Fifteen - who will soon be joined by another Ten! - must sort out among themselves, but the digital divide in our societies is a matter of concern for all of us. I do think that, in order to be consistent with your Amendment No 10, we should stick to the Commission proposal as to how the funds are to be divided up. We consider that to be a more equal and more balanced allocation of funding. I am sorry, but with so little time available to me, I cannot go into greater detail.
Mr President, I should firstly like to congratulate the rapporteur, our fellow MEP Mr Mauro. I remember the time 20 or 30 years ago when we were asked at school to outline what we thought the twenty-first century would be like, and we all imagined Martians, UFOs and flying saucers and ultra-modern trains and cars, including electric cars, yet no one was able to guess what would be the real revolution of this century: the advances in information and communications technology. Even though it is very difficult to keep up with changes that are taking place at such a dizzying pace, we are obliged to ensure that the citizens of the European Union, especially children and young people, are able to be educated in current technology. This presupposes a cost, since they need computers, multi-media equipment, Internet connections, plus one other very important thing, namely qualified teachers.
Ladies and gentlemen, we cannot skimp on matters of such vital importance. We need to bear in mind that if, tomorrow when they have reached adulthood, the children of today are unable to use the new technologies, they will be almost like children of our own time who are illiterate, and that is something we cannot allow. By that, I mean I am totally in agreement with the rapporteur that it is necessary, as a priority, to train teachers to be able to give classes in new technologies. I also entirely agree with him that the budget should be more than the EUR 36 million proposed by the European Commission, since it would be truly absurd to spend more money on the preparatory action for a programme than on the programme itself.
I also wish to support e-twinning of European schools since that seems to me to be an excellent way of bringing about cooperation between schools from every corner of Europe. What is more, it will help us promote intercultural dialogue and language learning and will also facilitate exchanges between children who have got to know each other through the new technologies and who would like to meet face to face.
Mr President, I welcome this report and the Commission's response to Parliament's amendments. However, even if we achieve the increased budget sought in this report, increasing it to EUR 54 million, we will still be only scratching the surface. If we are serious about achieving the objectives outlined in the Lisbon process then clearly not only do we need to increase our budget at European level, but we must also find ways to ensure that Member States actually address the issues seriously.
I am aware of the fact, for instance, that teachers in Ireland have acquired skills at their own expense. They have, through their trade union, acquired skills in order to pass them on to their pupils. That is not a satisfactory way of achieving the objectives of the Lisbon process.
I welcome the proposal to devote a quarter of the budget to the digital divide. This is an economic issue - ensuring that pupils, when they enter the labour market, are capable of participating in it. It seems obvious also that people without the technical skills required to operate the technology would not only be unable to participate economically, they would be unable to participate in the democratic processes of society. This, surely, is the bottom line in terms of the exclusion of citizens from society.
There is a clear demand for better computer resources in Irish schools. As I said, 2 500 Irish schoolteachers undertook development programmes in the past year.
I fully support the budget increase. I support the idea of concerted actions between the Commission, the Member States and other partners in the field of education to examine national experiences and to promote best practice regarding the use of eLearning and fighting the digital divide. I know that the proposal will give much-needed impetus to the provision for eLearning in schools. I hope that will be the case in relation to Ireland. I particularly like the idea of e-twinning. I hope this is used to its fullest extent.
I find it astonishing, given that Ireland depends so much on technology for its economic development and growth, that this area is so badly funded and so badly addressed in current educational policy in Ireland.
Mr President, Commissioner, ladies and gentlemen, the European Council in Lisbon was, at that time, rightly concerned about the international position of Europe and discussed the possibilities of new technologies. The emergence of information and communication technology is of great importance, we can no longer imagine life without it, and it has many implications in many different areas, including education. ICT places new demands on education, and therefore also on teachers. Students must be prepared to participate in the knowledge society. This not only means extra work, however; it can also mean an enrichment for education. After all, it also opens up new opportunities for the transfer of knowledge. We cannot rule out the fact that ICT will require a massive change in the structure of education in the future.
We formulated our first thoughts on eLearning in 2002. Now we need to elaborate upon these in our working plan. This is an important and ambitious plan to implement a high-quality ICT infrastructure at a reasonable price and in a reasonable period of time in order to improve the quality and accessibility of ICT in education - a massive challenge. Right from the start it was clear that this cannot simply be about making equipment available and being able to operate this equipment. Just as important is how teachers and students are able to use this equipment as an educational tool in the learning process. This brings us to the didactic, pedagogic and educational dimensions of eLearning. I am glad that attention has been given to this in the report.
After all, the question 'what for?' is also important. Education not only relates to the transfer of knowledge but also to such things as communication skills and social skills, which are important for personal development. It should also contribute to a feeling of citizenship, social involvement and, when it comes to Europe, respect for cultural diversity. Can it also be used for this? Yes. The report offers good points of departure for this, particularly where it talks about making software available, when it talks about content and when it talks about the importance of training teachers.
I am convinced that this plan is an excellent opportunity for making a young generation familiar with new technologies and that it can promote a new intercultural dialogue, which is so important for Europe. Peace is not something we can take for granted; we have to work on it every day. In Europe we do that via dialogue and cooperation, and that seems to be a good formula. It will, however, also require commitment on the part of a future generation. In order to interest them in this and motivate them, it is important that people get to know each other and understand each other. In order to achieve this, contact across borders, international contact and experience are of great importance. This eLearning programme offers new opportunities in this area. We all know - and it has already been said - how successful exchange programmes are and what tremendous experience schools and students can gain with them. ICT increases the opportunities in this area via virtual campuses, school twinning, via the Internet and by promoting teaching partnerships. As my colleague Mrs Hieronymi has already said, however, virtual encounters cannot replace real encounters, although they can be an important enhancement of them. I therefore thank the rapporteur for his excellent work.
The debate is closed.
The vote will take place tomorrow at 11.30 a.m.
(The sitting was closed at 8.48 p.m.)